        Case
         Case20-33948
              20-33948 Document
                        Document1408-1 FiledinonTXSB
                                 1410 Filed      05/28/21 in TXSB Page
                                                      on 05/28/21 Page11of
                                                                         of98
                                                                            98




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION                                                              ENTERED
                                                                                                                    05/28/2021
                                                         §
In re:                                                   §        Chapter 11
                                                         §
FIELDWOOD ENERGY LLC, et al.,                            §        Case No. 20-33948 (MI)
                                                         §
                    Debtors.1                            §        (Jointly Administered)
                                                         §

               ORDER (I) APPROVING RIGHTS OFFERING
         PROCEDURES AND RELATED FORMS, (II) AUTHORIZING
       DEBTORS TO CONDUCT RIGHTS OFFERINGS IN CONNECTION
WITH DEBTORS’ PLAN OF REORGANIZATION, (III) AUTHORIZING ENTRY INTO
    EQUITY BACKSTOP COMMITMENT AGREEMENTS, (IV) APPROVING
    OBLIGATIONS THEREUNDER, AND (V) GRANTING RELATED RELIEF

                    Upon the Motion, dated May 20, 2021 (the “Motion”),2 of Fieldwood Energy LLC

and its affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in

possession (collectively, the “Debtors”), pursuant to sections 105(a), 363, 503 and 507 of the

Bankruptcy Code, and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure, and

Rule 2002-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the

Southern District of Texas, for entry of an order (i) approving the Rights Offering Procedures and

Rights Offering Materials, (ii) authorizing the Debtors to conduct the Rights Offerings,

(iii) authorizing the Debtors to enter into the FLTL Equity Backstop Commitment Agreement and

the SLTL Equity Backstop Commitment Agreement (the “Backstop Agreements”),


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD
Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston
Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary mailing address is 2000
W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
2
    Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms in the Motion.
      Case
       Case20-33948
            20-33948 Document
                      Document1408-1 FiledinonTXSB
                               1410 Filed      05/28/21 in TXSB Page
                                                    on 05/28/21 Page22of
                                                                       of98
                                                                          98




(iv) approving all obligations thereunder, including the Backstop Commitment Premiums,

Indemnification Obligations and Transaction Expenses in accordance with the terms of the

Backstop Agreements, and (v) granting related relief, all as more fully set forth in the Motion; and

the Court having reviewed the Motion; and upon consideration of the Motion and Hanson

Declaration; and a hearinghaving been held to consider the relief requested in the Motion; and QR

objections to the Motion having been PDGH; and after due deliberation and sufficient cause

appearing therefor,

                  IT IS FOUND AND DETERMINED THAT:3

                  A.       The Court has jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. § 1334. Consideration of the Motion and the requested relief is a

core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this District pursuant to 28

U.S.C. §§ 1408 and 1409.

                  B.      The notice given by the Debtors of the Motion and the hearing with respect

to the Motion constitutes proper, timely, adequate, and sufficient notice thereof and complies with

the Bankruptcy Code, the Bankruptcy Rules, and applicable local rules, and no other or further

notice is necessary under the circumstances.

                  C.      The relief sought in the Motion is in the best interests of the Debtors, their

estates, creditors, and all parties in interest, and that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein.




3
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, pursuant to Rule 7052 of the Bankruptcy Rules.




                                                          2
     Case
      Case20-33948
           20-33948 Document
                     Document1408-1 FiledinonTXSB
                              1410 Filed      05/28/21 in TXSB Page
                                                   on 05/28/21 Page33of
                                                                      of98
                                                                         98




               D.      The Rights Offering Procedures and Rights Offering Materials provide

sufficient information to enable each eligible holder of Allowed FLTL Claims and Allowed SLTL

Claims to duly participate in the Rights Offerings, as applicable.

               E.      The Subscription Period is a reasonable period of time for the eligible

holders of Allowed FLTL Claims and Allowed SLTL Claims to make an informed decision

regarding whether to exercise their Subscription Rights.

               F.      The terms and conditions of the Backstop Agreements are fair, reasonable,

and the best available to the Debtors under the circumstances, and the Debtors’ entry into the

Backstop Agreements is a prudent exercise of business judgment consistent with their fiduciary

duties, is based on good, sufficient, and sound business purposes and justifications, and is

supported by reasonably equivalent value and consideration. The Backstop Agreements were

extensively negotiated in good faith and at arm’s length among the Debtors, the Backstop Parties,

and their respective professional advisors.

               G.      Each of the fees, premiums, and expenses provided for or permitted by the

Backstop Agreements (including the Backstop Commitment Premiums, Indemnification

Obligations and Transaction Expenses) is reasonable and warranted on the terms set forth in the

Backstop Agreements in light of, among other things, (i) the significant benefit to the Debtors’

estates of having definitive and binding equity commitments to help fund the Debtors’ obligations

under the Plan and (ii) the substantial time, effort, and costs incurred by the Backstop Parties in

negotiating and documenting the Backstop Agreements.

               H.      The amount and terms and conditions of each of the fees, premiums, and

expenses provided for or permitted by the Backstop Agreements (including the Backstop

Commitment Premiums, Indemnification Obligations and Transaction Expenses) are bargained-




                                                 3
     Case
      Case20-33948
           20-33948 Document
                     Document1408-1 FiledinonTXSB
                              1410 Filed      05/28/21 in TXSB Page
                                                   on 05/28/21 Page44of
                                                                      of98
                                                                         98




for and integral parts of the consideration exchanged under the Backstop Agreements and, without

such inducements, the Backstop Parties would not have agreed to the terms and conditions of the

Backstop Agreements. Accordingly, the foregoing transactions are reasonable and enhance the

value of the Debtors’ estates.

               I.        The entry into the Backstop Agreements by the parties thereto, and the

performance and fulfillment of their respective obligations thereunder, do not constitute the

solicitation of a vote on a chapter 11 plan and comply with the Bankruptcy Code and any and all

other applicable statutes, laws, regulations, or orders.

               J.        All parties in interest have been afforded a reasonable opportunity to object

and be heard with respect to the Motion and the Backstop Agreements and all of the relief granted

herein.

               K.        The Backstop Agreements and all accompanying relief requested in the

Motion serve to maximize estate value for the benefit of all the Debtors’ stakeholders and parties

in interest, and are otherwise in the best interests of the Debtors, their estates, creditors, and all

parties in interest and the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein.

               ACCORDINGLY, IT IS HEREBY ORDERED THAT

               1.        The Debtors are authorized, pursuant to sections 105(a), 363, 503 and 507

of the Bankruptcy Code, and Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure,

and Rule 2002-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the

Southern District of Texas, to enter into the Backstop Agreements and any and all instruments,

documents, and papers contemplated thereunder and to fully perform all of their obligations

thereunder.




                                                   4
      Case
      Case 20-33948
           20-33948 Document
                    Document 1408-1 Filedinon
                             1410 Filed       05/28/21
                                            TXSB       in TXSB Page
                                                  on 05/28/21   Page5 5ofof9898




               2.    1RREMHFWLRQVKDYHEHHQPDGHRUDOO\RULQZULWLQJ.

               3.    The Rights Offering Procedures attached to the Motion as Exhibit A-1 and

Exhibit A-3, and Rights Exercise Materials, including the Subscription Forms attached thereto as

Exhibit A-2 and Exhibit A-4, are hereby approved.

               4.    The Debtors are authorized to commence and conduct the Rights Offerings

in accordance with the terms and conditions of the Backstop Agreements and the Rights Offering

Procedures.

               5.    The Special Delivery Instructions attached to the Subscription Forms as

Exhibit A are approved.

               6.    The Debtors are authorized to distribute the Rights Offering Procedures and

the Rights Offering Materials to each Eligible Holder (as defined in the applicable Rights Offering

Procedures) as of the Subscription Record Date (as defined in the applicable Rights Offering

Procedures).

               7.    Each Eligible Holder (other than the Backstop Parties) intending to

participate in the Rights Offering must affirmatively make a binding election to exercise its

Subscription Rights on or prior to the applicable Subscription Expiration Deadline and must

otherwise timely satisfy each of the terms and conditions set forth in the Rights Offering

Procedures and the Rights Offering Materials, and will be deemed to have relinquished and waived

all rights to participate in the Rights Offering to the extent such Eligible Offeree fails to timely

satisfy each of the terms and conditions set forth in the Rights Offering Procedures and Rights

Offering Materials.




                                                5
     Case
      Case20-33948
           20-33948 Document
                     Document1408-1 FiledinonTXSB
                              1410 Filed      05/28/21 in TXSB Page
                                                   on 05/28/21 Page66of
                                                                      of98
                                                                         98




               8.      The Backstop Agreements, attached hereto as Exhibit A and Exhibit B,

and the terms and provisions included therein are approved in their entirety. The failure to describe

specifically or include any particular provision of the Backstop Agreements or related documents

in the Motion or this Order shall not diminish or impair the effectiveness of such provision.

               9.      The Backstop Agreements and the provisions of this Order, including all

findings herein, shall be effective, binding and enforceable upon all parties in interest in these

chapter 11 cases, including, without limitations, all creditors of any of the Debtors, any statutory

or other committee appointed, the Debtors and their respective successors and assigns, including

any trustee hereinafter appointed or elected for any of the Debtors such as the Plan Administrator,

a responsible person, officer, or any other party appointed as a legal representative or designee of

any of the Debtors or with respect to the property of the Debtors’ estates, whether in these chapter

11 cases, any successor chapter 11 or chapter 7 cases, or upon dismissal of any such cases, and

shall inure to the benefit of the Backstop Parties and the Debtors and their respective successors

and assigns.

               10.     The Debtors are authorized to execute, deliver, and perform under one or

more amendments, waivers, consents, or other modifications to and under the Backstop

Agreements, from time to time as necessary or appropriate, in each case subject to the terms and

provisions of the Backstop Agreements and to the extent such amendments are consistent with the

Plan and the Restructuring Support Agreement, without further order of this Court.

               11.     The consideration, fees, premiums, and expenses provided for or permitted

by the Backstop Agreements (including the Backstop Commitment Premiums, Indemnification

Obligations and Transaction Expenses) are hereby approved as reasonable and shall not be subject

to any avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination (whether




                                                 6
     Case
      Case20-33948
           20-33948 Document
                     Document1408-1 FiledinonTXSB
                              1410 Filed      05/28/21 in TXSB Page
                                                   on 05/28/21 Page77of
                                                                      of98
                                                                         98




contractual, equitable, or otherwise), counterclaims, cross-claims, defenses, disallowance,

impairment, or any other challenges under any applicable law or regulation by any person or entity.

               12.    The Indemnification Obligations and Transaction Expenses are actual and

necessary costs of preserving the Debtors’ estates and shall constitute allowed administrative

expense claims against each of the Debtors under sections 503(b) and 507 of the Bankruptcy Code.

               13.    The Debtors are authorized to pay or reimburse, as applicable, the fees,

premiums, and expenses provided for or permitted by the Backstop Agreements, including the

Indemnification Obligations and Transaction Expenses, in accordance with their terms and as and

when required by the Backstop Agreements without further application to or order of this Court.

               14.    NewCo is authorized to pay, or cause to be paid, the Backstop Commitment

Premiums in the form of New Equity Interests in accordance with the terms of and when required

by the Backstop Agreements, and without further application to or order of this Court.

               15.    The Indemnification Obligations and Transaction Expenses shall not be

discharged, modified, or otherwise affected by any chapter 11 plan of the Debtors nor shall any of

such amounts be required to be disgorged upon the reversal or modification on appeal of this Order.

               16.    To the extent the automatic stay provisions of section 362 of the Bankruptcy

Code would otherwise apply, such provisions are vacated and modified to effectuate all of the

terms and provisions of the Backstop Agreements and this Order, including, without limitation,

permitting the Backstop Parties to exercise all rights and remedies under the Backstop Agreements

and in accordance with its terms, terminate the Backstop Agreements in accordance with its terms,

and deliver any notice contemplated thereunder, in each case, without further order of this Court.

               17.    The failure of the Debtors or any Backstop Party to seek relief or otherwise

exercise its rights and remedies under this Order, the Backstop Agreements, or applicable law, as




                                                7
     Case
      Case20-33948
           20-33948 Document
                     Document1408-1 FiledinonTXSB
                              1410 Filed      05/28/21 in TXSB Page
                                                   on 05/28/21 Page88of
                                                                      of98
                                                                         98




the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or

otherwise of any of the Debtors or the Backstop Parties.

               18.     The Debtors’ designation of Prime Clerk, LLC as the Subscription Agent

for the Rights Offerings is hereby approved.

               19.     The Prepetition FLTL Administrative Agent and the Prepetition SLTL

Administrative Agent are hereby directed to provide to Prime Clerk, LLC by no later than 5:00

p.m. (prevailing Eastern Time) on June 1, 2021 (unless otherwise extended with the prior consent

of the Debtors), the final version as of the respective lender register as of the Subscription Record

Date.

               20.     The Debtors are hereby authorized to modify, supplement, or waive the

Rights Offering Procedures or adopt any additional detailed procedures, consistent with the

provisions of the Rights Offering Procedures, the Restructuring Support Agreement, and this

Order, to effectuate the Rights Offerings.

               21.     Notice of the Motion as provided therein shall be deemed good and

sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the

Bankruptcy Local Rules are satisfied by such notice.

               22.     Notwithstanding the provisions of Bankruptcy Rule 6004(h), this Order

shall be immediately effective and enforceable upon its entry.

               23.     Except in cases where the Backstop Agreements explicitly contemplate a

separate Court order, the Debtors are hereby authorized and empowered to take all actions, execute

all documents, and make all payments that may be necessary to perform under the Backstop

Agreements and implement the relief granted in this Order, and such actions shall not constitute a

solicitation of acceptances or rejections of a plan pursuant to section 1125 of the Bankruptcy Code.




                                                 8
     Case
      Case20-33948
           20-33948 Document
                     Document1408-1 FiledinonTXSB
                              1410 Filed      05/28/21 in TXSB Page
                                                   on 05/28/21 Page99of
                                                                      of98
                                                                         98




               24.    This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation and/or enforcement of this Order.




Dated:____________,
        May  28, 2021
         October 17, 2018
                        2021                        
        Houston, Texas                              
                                             ____________________________________                  
                                             HONORABLE MARVIN      
                                                                      ISGUR
                                                       
                                             UNITED STATES          
                                                               BANKRUPTCY           
                                                                                JUDGE
                                                  
                                                    




                                                9
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page10
                                                               10of
                                                                  of98
                                                                     98




                               Exhibit A

              FLTL Equity Backstop Commitment Agreement
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page11
                                                               11of
                                                                  of98
                                                                     98




              FLTL BACKSTOP COMMITMENT AGREEMENT

                                AMONG

                       FIELDWOOD ENERGY INC.

                                  AND

                THE BACKSTOP PARTIES PARTY HERETO

                         Dated as of May 27, 2021
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page12
                                                               12of
                                                                  of98
                                                                     98




                                      TABLE OF CONTENTS

                                                                                                                     PAGE
Section 1.    THE RIGHTS OFFERING. ................................................................................3
Section 2.    THE BACKSTOP COMMITMENTS. ...................................................................6
Section 3.    TRANSFER OF BACKSTOP COMMITMENT. ......................................................7
Section 4.    BACKSTOP PARTY DEFAULT. ........................................................................8
Section 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. ............................9
Section 6.    REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES. ...........12
Section 7.    ADDITIONAL COVENANTS OF THE COMPANY. .............................................14
Section 8.    ADDITIONAL COVENANTS OF THE BACKSTOP PARTIES. ..............................16
Section 9.    TRANSACTION EXPENSES. ...........................................................................16
Section 10.   SUPPORT OF PLAN. ......................................................................................17
Section 11.   363 CREDIT BID TRANSACTION ..................................................................17
Section 12.   CONDITIONS TO THE OBLIGATIONS OF THE BACKSTOP PARTIES .................17
Section 13.   CONDITIONS TO THE OBLIGATIONS OF THE COMPANY. ...............................19
Section 14.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES. ................................20
Section 15.   TERMINATION. ............................................................................................20
Section 16.   INDEMNIFICATION OBLIGATIONS. ...............................................................21
Section 17.   TAX TREATMENT ........................................................................................24
Section 18.   NOTICES......................................................................................................25
Section 19.   SURVIVAL. ..................................................................................................26
Section 20.   ASSIGNMENT; THIRD PARTY BENEFICIARIES. .............................................26
Section 21.   COMPLETE AGREEMENT. ............................................................................26
Section 22.   GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
              FORUM; WAIVER OF TRIAL BY JURY. ..........................................................26
Section 23.   COUNTERPARTS. .........................................................................................27
Section 24.   ACTION BY, OR CONSENT OR APPROVAL OF, THE BACKSTOP PARTIES........27
Section 25.   AMENDMENTS AND WAIVERS. ....................................................................27
Section 26.   SPECIFIC PERFORMANCE. ............................................................................28
Section 27.   NO RECOURSE. ...........................................................................................28
Section 28.   OTHER INTERPRETIVE MATTERS. ................................................................29


                                                         i
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page13
                                                               13of
                                                                  of98
                                                                     98




                       INDEX OF DEFINED TERMS

Term                                                      Section
363 Credit Bid Transaction                                11
Affiliate                                                 3(b)(i)
Agreement                                                 Preamble
Antitrust Laws                                            Section 5(e)(ii)
Backstop Commitment Percentage                            Recitals
Backstop Commitment Premium                               2(b)
Backstop Commitments                                      2(a)(ii)
Backstop Funding Deadline                                 1(g)(vi)
Backstop Funding Notice                                   1(g)
Backstop Party(ies)                                       Preamble
Backstop Party Shares                                     6(g)
Backstop Transfer Notice                                  3(a)
Bankruptcy Code                                           Recitals
Bankruptcy Court                                          Recitals
Business Day                                              1(d)(3)
Chapter 11 Cases                                          Recitals
Chosen Courts                                             22
Commitment Approval Order                                 Section 7(c)(i)
Company                                                   Preamble
Confirmation Order                                        Recitals
Control                                                   Section 3(b)(ii)
Debtors                                                   Preamble
Defaulting Backstop Party                                 4
Disclosure Statement                                      Recitals
Disclosure Statement Order                                Recitals
Effective Date                                            Recitals
Eligible Claims                                           1(a)
Eligible Holder                                           1(a)
FLTL Subagent                                             16(a)
Funding Account                                           1(g)(v)
Funding Amount                                            1(g)(iv)
HSR Act                                                   Section 5(e)(ii)
Indemnification Obligations                               16(a)
Indemnified Claim                                         16(b)
Indemnified Person                                        16(a)
Indemnifying Party                                        16(a)
Losses                                                    16(a)
Material Adverse Effect                                   5(d)
NewCo                                                     Preamble
NewCo Entities Joinder                                    12(l)
Non-Recourse Party                                        27
Outside Date                                              15(a)(ii)
Party(ies)                                                Preamble
                                   ii
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page14
                                                               14of
                                                                  of98
                                                                     98




Term                                                      Section
Per Share Price                                           Recitals
Permitted Transferee                                      3(a)
Plan                                                      Recitals
Related Fund                                              3(b)
Required Backstop Parties                                 Recitals
Restructuring Support Agreement (RSA)                     Recitals
Rights Offering Amount                                    Recitals
Rights Offering Procedures                                1
Rights Offering Shares                                    Recitals
Rights Offering Subscription Form                         1(d)(1)
Securities Act                                            1(b)
SLTL Backstop Agreement                                   Recitals
Subscription Agent                                        1(d)(1)
Subscription Expiration Deadline                          1(d)(3)
Subscription Record Date                                  Recitals
Transaction Expenses                                      9(a)
Unsubscribed Shares                                       Recitals




                                        iii
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page15
                                                               15of
                                                                  of98
                                                                     98




                FLTL BACKSTOP COMMITMENT AGREEMENT

         This FLTL BACKSTOP COMMITMENT AGREEMENT (including exhibits and
schedules attached hereto and incorporated herein, this “Agreement”), dated as of May
27, 2021 is made by Fieldwood Energy Inc., a Delaware corporation (the “Company”),
on behalf of itself and each of its affiliates listed on Schedule 2 hereto (collectively,
together with the Company, the “Debtors”), the Backstop Parties set forth on Schedule 1
hereto (each referred to herein, individually, as a “Backstop Party” and, collectively, as
the “Backstop Parties”), and, upon execution of the Joinder (as defined herein), a
Delaware corporation, which shall be the direct or indirect owner of 100% of the equity
interests of the Credit Bid Purchaser (“NewCo”) . The Company and each Backstop Party
is referred to herein, individually, as a “Party” and, collectively, as the “Parties”.
Capitalized terms used but not defined herein shall have the meanings ascribed to such
terms in the Plan (as defined below).

        WHEREAS the Debtors and certain of the Backstop Parties and certain other
parties are party to that certain Restructuring Support Agreement dated as of August 4,
2020 (as may be amended, modified, or supplemented from time to time, in accordance
with its terms, the “Restructuring Support Agreement” or “RSA”);

        WHEREAS, on August 4, 2020, the Debtors commenced cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);

        WHEREAS, on April 14, 2021, the Bankruptcy Court held a hearing at which it
approved the Debtors’ Disclosure Statement for Fourth Amended Joint Chapter 11 Plan
of Fieldwood Energy LLC, dated April 15, 2021 [Docket No. 1285] (including any
exhibits and schedules thereto and as may be further amended, supplemented or
modified, the “Disclosure Statement”) and granted related relief and thereafter entered
an order [Docket No. 1286] (the “Disclosure Statement Order”) with respect thereto;

       WHEREAS, the Disclosure Statement Order, among other things, authorizes the
Debtors to solicit votes to accept the Debtors’ Fourth Amended Joint Chapter 11 Plan of
Fieldwood Energy LLC and its Affiliated Debtors, dated April 15, 2021 [Docket No.
1284] (including any exhibits and schedules thereto and as may be further amended,
supplemented, or modified, the “Plan”), which provides for the restructuring of the
Company’s capital structure and financial obligations;

        WHEREAS, in accordance with the Plan, the Credit Bid Purchaser or another
special purpose entity shall be formed by or at the direction of the Prepetition FLTL
Lenders for the purpose of consummating the Credit Bid Transaction or a 363 Credit Bid
Transaction;

        WHEREAS, in accordance with the Plan, NewCo shall be formed by or at the
direction of the Prepetition FLTL Lenders;
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page16
                                                               16of
                                                                  of98
                                                                     98




        WHEREAS, pursuant to (i) subscription and contribution agreements by and
among NewCo and certain of its subsidiaries, NewCo shall assign and transfer
(indirectly) to Credit Bid Purchaser the rights under the Subscription Rights to receive
NewCo stock in exchange for the Per Share Price thereunder, (ii) the Credit Bid Purchase
Agreement, Credit Bid Purchaser shall transfer the Subscription Rights, together with a
portion of the FLTL Claims and other property, to the seller thereunder in consideration
for the assets to be acquired, (iii) pursuant to the Plan, the Subscription Rights shall be
distributed to the Credit Bid Purchaser as agent for the Prepetition FLTL Lenders in
satisfaction and discharge of the retained portion of the FLTL Claims and (iv) an
exchange agreement by and between the Prepetition FLTL Lenders, the Prepetition
Administrative Agent and the Credit Bid Purchaser, Credit Bid Purchaser (or at the Credit
Bid Purchaser’s direction hereunder, the Company) shall transfer the Subscription Rights
to the Prepetition FLTL Lenders;

       WHEREAS, notwithstanding the foregoing, pursuant to this Agreement, the Plan,
and the Commitment Approval Order (as defined below), the Company shall be required
to implement the Rights Offering on behalf of NewCo, and distribute on behalf of the
Credit Bid Purchaser in respect of the Eligible Claims Subscription Rights to purchase
the New Equity Interests issued by NewCo on the effective date of the Plan (the
“Effective Date”);

        WHEREAS, subject to the Bankruptcy Court’s entry of an order confirming the
Plan (the “Confirmation Order”), consummation of the Plan, and the other conditions
specified in Section 12 and Section 13 hereof, on the Effective Date, New Equity
Interests will be offered, sold and issued pursuant to the Rights Offering and this
Agreement (the “Rights Offering Shares”) pro rata to all Eligible Holders (as defined
below) of FLTL Claims at an aggregate purchase price of $20,000,000 (the “Rights
Offering Amount”) at $55.53 per share (the “Per Share Price”) which may be
subscribed for by all Eligible Holders (as defined below) of Eligible Claims (as defined
below) on or before May 31, 2021 (the “Subscription Record Date”);

        WHEREAS, in order to facilitate the Plan and the Rights Offering, pursuant to
this Agreement, and subject to the terms, conditions and limitations set forth herein, (A)
the Company has agreed to consummate the Plan and (B) each Backstop Party, severally
and not jointly, has agreed to purchase, on the Effective Date, (i) all Rights Offering
Shares allocated to such Backstop Party based on its ownership of Eligible Claims (and
on the ownership of Eligible Claims owned by certain of its Related Funds as provided
on Schedule 1, solely to the extent such Eligible Claims are held by its Related Funds as
of the Subscription Record Date), and (ii) such Backstop Party’s percentage (its
“Backstop Commitment Percentage”), as set forth on Schedule 1 opposite such
Backstop Party’s name, of all Rights Offering Shares that are not purchased by other
Eligible Holders (as defined below) of Eligible Claims pursuant to the Rights Offering
(the “Unsubscribed Shares”);

        WHEREAS, as consideration for their respective Backstop Commitments, the
Backstop Parties will receive, on the Effective Date, the Backstop Commitment Premium
(as defined below);

                                             2
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page17
                                                               17of
                                                                  of98
                                                                     98




        WHEREAS, for purposes of this Agreement, “Required Backstop Parties” shall
mean Backstop Parties holding more than 50% in aggregate amount of the Backstop
Commitments of all Backstop Parties (excluding any Defaulting Backstop Parties and
their corresponding Backstop Commitments); and

        WHEREAS, substantially contemporaneous with the execution and delivery of
this Agreement, the Company is entering into a Backstop Commitment Agreement with
certain of the SLTL Lenders (the “SLTL Backstop Agreement”).

       NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable consideration, the
Company and the Backstop Parties agree as follows:

                               Section 1.    THE RIGHTS OFFERING. The Rights Offering
                       will be conducted in accordance with the Rights Offering
                       Procedures attached as Exhibit A-1 to the Motion of Debtors for
                       Order (I) Approving Rights Offering Procedures and Related
                       Forms, (II) Authorizing Debtors to Conduct Rights Offerings in
                       Connection with Debtors’ Plan of Reorganization, (III)
                       Authorizing Entry Into Equity Backstop Commitment Agreements,
                       (IV) Approving Obligations Thereunder, and (V) Granting
                       Related Relief (the “Rights Offering Procedures”) and as
                       follows:

         (a) Pursuant to the Plan, each holder of an FLTL Claim as of the Subscription
  Record Date (each such holder, an “Eligible Holder”) will receive Subscription Rights
  in exchange for their claims under the Prepetition FLTL Credit Agreement held or
  beneficially held by such Eligible Holder as of the Subscription Record Date (such
  claims being, “Eligible Claims”) to subscribe for its pro rata share (measured as the
  principal amount of Eligible Claims held by such Eligible Holder as compared to the
  aggregate principal amount relating to such Eligible Claims held by all Eligible
  Holders, in each case as of the Subscription Record Date) of the Rights Offering
  Shares, subject to certain other customary representations and warranties.

         (b) Subject to the terms and conditions of this Agreement, the Company hereby
  undertakes, on behalf of the Credit Bid Purchaser, to distribute the Subscription Rights
  for Rights Offering Shares to Eligible Holders of Eligible Claims pursuant to the Plan
  and the Rights Offering Procedures. The Rights Offering will be conducted in
  accordance with the Rights Offering Procedures in reliance on the exemption from
  registration under the Securities Act of 1933, as amended, and the rules and regulations
  of the SEC thereunder (the “Securities Act”) provided in Section 1145 of the
  Bankruptcy Code, and all Rights Offering Shares (other than the Unsubscribed Shares
  purchased by the Backstop Parties pursuant to this Agreement) will be issued by
  NewCo pursuant to Section 1145 of the Bankruptcy Code and accordingly shall be
  exempt from registration under the Securities Act as provided in the Plan and the
  Disclosure Statement. The offer and sale of the Unsubscribed Shares purchased by the
  Backstop Parties pursuant to this Agreement shall be made in reliance on the

                                            3
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page18
                                                               18of
                                                                  of98
                                                                     98




  exemption from registration provided by Section 4(a)(2) of the Securities Act and/or
  Regulation D thereunder, and the Plan and the Disclosure Statement shall each include
  a statement to such effect.

         (c) The Company, on behalf of Credit Bid Purchaser, will distribute the
  Subscription Rights to purchase the Rights Offering Shares at the Per Share Price in
  respect of the Eligible Claims. Each Eligible Holder of Eligible Claims as of the
  Subscription Record Date will receive a Subscription Right to subscribe for its pro rata
  share of the Rights Offering Shares at the Per Share Price.

          (d) (1) The Company will provide, or cause to be provided, to each Eligible
  Holder of Eligible Claims a subscription form (the “Rights Offering Subscription
  Form”), whereby each Eligible Holder of Eligible Claims may exercise its
  Subscription Rights in whole or in part, provided that such Eligible Holder of Eligible
  Claims (i) timely and properly executes and delivers its Rights Offering Subscription
  Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable)
  to the subscription agent for the Rights Offering selected by the Company (the
  “Subscription Agent”) in advance of the Subscription Expiration Deadline (as defined
  below) and (ii) (A) if such Eligible Holder is not a Backstop Party, such Eligible
  Holder pays the aggregate purchase price of the Rights Offering Shares elected to be
  purchased by the Eligible Holder of Eligible Claims by wire transfer of immediately
  available funds prior to the Subscription Expiration Deadline to an account established
  by the Subscription Agent for the Rights Offering or (B) if such Eligible Holder is a
  Backstop Party, such Backstop Party pays, in accordance with Section 1(g), the
  aggregate purchase price of its Rights Offering Shares and those Rights Offering
  Shares to be purchased by such Backstop Party pursuant to certain Subscription Rights
  allocated to certain of its Related Funds as provided on Schedule 1 (which
  Subscription Rights will be allocated to such Backstop Party’s Related Funds based on
  Eligible Claims held by its Related Funds as of the Subscription Record Date).

                (2) No less than one (1) Business Day (as defined below) in advance of the
Subscription Expiration Deadline, (A) the Company shall deliver to each Backstop Party
a notice setting forth such Backstop Party’s allocation of Rights Offering Shares for
which it may exercise its Subscription Rights and (B) each Backstop Party shall timely
and properly exercise its rights to purchase its allocated portion of the Rights Offering
Shares, pursuant to the procedures set forth in the preceding clause (1) and the Rights
Offering Procedures, subject to payment in accordance with Section 1(g). For the
avoidance of doubt, each Backstop Party shall fully exercise all Subscription Rights
allotted to it for the purchase of the Rights Offering Shares (including, for the avoidance
of doubt, those Rights Offering Shares to be purchased by such Backstop Party pursuant
to certain Subscription Rights allocated to certain of its Related Funds as provided on
Schedule 1, which Subscription Rights will be allocated to such Backstop Party’s
Related Funds based on Eligible Claims held by its Related Funds as of the Subscription
Record Date).

            (3) For purposes of this Agreement, the “Subscription Expiration
Deadline” means 5:00 p.m. New York City time on such date that is specified in the

                                             4
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page19
                                                               19of
                                                                  of98
                                                                     98




Rights Offering Procedures or such other date as the Company, subject to the approval of
the Required Backstop Parties, may specify in a notice provided to the Eligible Holders
of Eligible Claims before 9:00 a.m. New York City time on the Business Day before the
then-effective Subscription Expiration Deadline. For purposes of this Agreement,
“Business Day” means any day of the year on which national banking institutions in New
York City are open to the public for conducting business and are not required or
authorized to close.

         (e) NewCo will issue the Rights Offering Shares to the Eligible Holders of
  Eligible Claims with respect to which Subscription Rights were validly exercised by
  such Eligible Holders of Eligible Claims upon the Effective Date. The portion of
  Rights Offering Shares issued to an Eligible Holder who elects to acquire such Rights
  Offering Shares shall be rounded down to the nearest whole share.

          (f) If the Subscription Agent for any reason does not receive from an Eligible
  Holder of Eligible Claims both a timely and duly completed Rights Offering
  Subscription Form and timely payment for the Rights Offering Shares being purchased
  by such Eligible Holder of Eligible Claims, the Rights Offering Procedures shall
  provide that, unless otherwise approved by the Company and the Required Backstop
  Parties, such Eligible Holder of Eligible Claims shall be deemed to have relinquished
  and waived its right to participate in the Rights Offering.

           (g) As soon as reasonably practicable following the Subscription Expiration
  Deadline, but, in any event, no earlier than the date on which the Confirmation Order
  has become a Final Order (unless otherwise agreed by the Debtors and the Required
  Backstop Parties) and no later than four (4) Business Days prior to the Effective Date,
  the Company, on behalf of NewCo and the Credit Bid Purchaser, will deliver to each
  Backstop Party by email delivery a written notice (the “Backstop Funding Notice”)
  of: (i) the number of Rights Offering Shares that such Backstop Party has subscribed to
  purchase pursuant to such Backstop Party’s Rights Offering Subscription Form
  (including, for the avoidance of doubt, those Rights Offering Shares to be purchased by
  such Backstop Party pursuant to certain Subscription Rights allocated to certain of its
  Related Funds as provided on Schedule 1, which Subscription Rights will be allocated
  to such Backstop Party’s Related Funds based on Eligible Claims held by its Related
  Funds as of the Subscription Record Date) and the aggregate purchase price therefor;
  (ii) the number of SLTL Rights Offering Shares that such Backstop Party has
  subscribed to purchase pursuant to such Backstop Party’s SLTL Rights Offering
  Subscription Form, if any (including, for the avoidance of doubt, any SLTL Rights
  Offering Shares purchased by such Backstop Party pursuant to certain SLTL
  Subscription Rights allocated to certain of its Related Funds as provided on
  Schedule 1, which SLTL Subscription Rights will be allocated to such Backstop
  Party’s Related Funds based on SLTL Eligible Claims held by its Related Funds as of
  the SLTL Subscription Record Date) and the aggregate purchase price therefor; (iii)
  aggregate number of Unsubscribed Shares, if any, and the aggregate purchase price
  therefor; (iv) the aggregate number of Unsubscribed Shares to be issued and sold to
  such Backstop Party based upon each Backstop Party’s Backstop Commitment
  Percentage and the aggregate purchase price therefor (together with the amounts
                                           5
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page20
                                                               20of
                                                                  of98
                                                                     98




 referenced in L and LL , such Backstop Party’s “Funding Amount”); (v) wire
 instructions for a segregated account (the “Funding Account”), which will be an
 account held in an agreed upon, nationally recognized financial institution if the
 Required Backstop Parties so request, to which such Backstop Party shall deliver an
 amount equal to its Funding Amount; and (vi) the estimated deadline for delivery of
 the Funding Amount which shall be one (1) Business Day before the expected
 Effective Date (the“Backstop Funding Deadline”); provided that, (x) the Backstop
 Funding Deadline shall be at least fifteen (15) days after the entry of the Confirmation
 Order by the Bankruptcy Court and (y) the Backstop Parties shall have no obligation to
 fund until the Confirmation Order has become a Final Order, in each case unless
 otherwise agreed by the Debtors and the Required Backstop Parties; and, provided,
 further that each Backstop Party shall use commercially reasonable efforts to deliver
 the Funding Amount as soon as practicable following delivery of the Backstop
 Funding Notices but in no event later than the Backstop Funding Deadline. Each
 Backstop Party shall deliver and pay its applicable Funding Amount by wire transfer
 in immediately available funds in U.S. dollars into the Funding Account. If this
 Agreement is terminated pursuant to Section 15 after such delivery, such funds shall
 be released to the respective Backstop Party, without any interest accrued thereon,
 promptly following such termination. “SLTL Rights Offering Shares” means
 “Rights Offering Shares” as defined in the SLTL Backstop Agreement. “SLTL Rights
 Offering Subscription Form” means “Rights Offering Subscription Form” as defined
 in the SLTL Backstop Agreement. “SLTL Subscription Rights” means “Subscription
 Rights” as defined in the SLTL Backstop Agreement. “SLTL Eligible Claims” means
 “Eligible Claims” as defined in the SLTL Backstop Agreement. “SLTL Subscription
 Record Date” means “Subscription Record Date” as defined in the SLTL Backstop
 Agreement.


                              Section 2.     THE BACKSTOP COMMITMENTS.

        (a) On the basis of the representations and warranties contained herein, but
 subject to the conditions set forth in Section 12, each of the Backstop Parties, severally
 and not jointly, agrees to:

               (i)   subscribe for, in accordance with Section 1(d)(2), and purchase, in
      accordance with Section 1(g), the Rights Offering Shares allocated to such
      Backstop Party (including, for the avoidance of doubt, those Rights Offering
      Shares to be purchased by such Backstop Party pursuant to certain Subscription
      Rights allocated to certain of its Related Funds as provided on Schedule 1, which
      Subscription Rights will be allocated to such Backstop Party’s Related Funds
      based on Eligible Claims held by its Related Funds as of the Subscription Record
      Date) at the aggregate purchase price therefor based upon the Per Share Price; and

               (ii)   purchase, in accordance with Section 1(g), its Backstop
      Commitment Percentage of the Unsubscribed Shares at the aggregate purchase
      price therefor based upon the Per Share Price (together with its commitment
      pursuant to Section 2(a)(i), the “Backstop Commitments”).

                                            6
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page21
                                                               21of
                                                                  of98
                                                                     98




        (b) On the basis of the representations and warranties herein contained, as
 consideration for the Backstop Commitments and the other undertakings of the
 Backstop Parties herein, NewCo will pay to the Backstop Parties, in the aggregate, on
 the Effective Date, a nonrefundable aggregate premium in an amount equal to 8% of
 the Rights Offering Amount (the “Backstop Commitment Premium”), which
 Backstop Commitment Premium shall be deemed fully earned by the Backstop Parties
 upon the execution of this Agreement, in the form of shares of New Equity Interests
 (issued at the Per Share Price), which shall be allocated among the Backstop Parties
 pro rata based on each Backstop Party’s Backstop Commitment Percentage. The
 shares issued in respect of the Backstop Commitment Premium shall be issued in
 reliance upon the exemption from registration under the Securities Act provided in
 section 4(a)(2) of the Securities Act and/or Regulation D thereunder, and the Plan and
 the Disclosure Statement shall each include a statement to such effect.

         (c) On the Effective Date, the Backstop Parties will purchase only such amount
 of Rights Offering Shares and Unsubscribed Shares as is listed in the Backstop
 Funding Notice, without prejudice to the rights of NewCo or the Backstop Parties to
 seek later an upward or downward adjustment if the amount of Rights Offering Shares
 or Unsubscribed Shares in such Backstop Funding Notice is inaccurate and in such
 event, the respective obligations to fund additional purchase price or issue additional
 Rights Offering Shares or Unsubscribed Shares shall survive notwithstanding such
 Backstop Funding Notice.

        (d) Delivery of the Unsubscribed Shares, Rights Offering Shares and Backstop
 Commitment Premium will be made by NewCo to the respective Backstop Parties on
 the Effective Date upon the release of the Funding Amount of each Backstop Party
 from the Funding Account, upon which time such funds shall be delivered to NewCo
 by wire transfer of immediately available funds to the account specified by the
 Company, on behalf of NewCo, to the Backstop Parties at least twenty four (24) hours
 in advance.

       (e) Delivery of the shares in connection with the Backstop Commitment
 Premium will be made by NewCo to the respective Backstop Parties on the Effective
 Date.

                             Section 3.    TRANSFER OF BACKSTOP COMMITMENT.

         (a) Each Backstop Party’s Backstop Commitment (excluding its Subscription
 Rights) shall only be transferable, in whole or in part, to a Permitted Transferee (as
 defined below); provided that the transferring Backstop Party shall give notice of its
 intent to transfer its Backstop Commitment (other than to a Related Fund (as defined
 below)), whether in whole or in part, (“Backstop Transfer Notice”) to the non-
 transferring Backstop Parties and such non-transferring Backstop Parties shall have a
 right, but not an obligation, for a period of ten (10) days following receipt of the
 Backstop Transfer Notice (or such period ending three (3) days prior to the Backstop
 Funding Date, if sooner) to purchase its pro rata share thereof based on the proportion
 of its Backstop Commitment to the aggregate amount of Backstop Commitments of all

                                           7
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page22
                                                               22of
                                                                  of98
                                                                     98




 non-transferring Backstop Parties purchasing such transferring Backstop Party’s
 Backstop Commitment, on the terms described in the Backstop Transfer Notice. If
 such non-transferring Backstop Parties do not elect to purchase all of the Backstop
 Commitment offered in the Backstop Transfer Notice, then the transferring Backstop
 Party shall have the right to complete such transfer to any third party who is a
 Permitted Transferee on terms and conditions that are at least as favorable in the
 aggregate to such transferring Backstop Party as the terms and conditions set forth in
 the Backstop Transfer Notice. Any Permitted Transferee of the Backstop Commitment
 shall agree in writing to be bound by the representations, warranties, covenants and
 obligations of such transferring Backstop Party under this Agreement and the
 Restructuring Support Agreement and shall, as a condition of such transfer, provide the
 Company and the non-transferring Backstop Parties with evidence reasonably
 satisfactory to them that such transferee is reasonably capable of fulfilling such
 obligations, including such financial information as may reasonably be requested by
 the Company or its representatives demonstrating the ability of the Permitted
 Transferee to fund the entire amount of its existing Backstop Commitment plus the
 amount of the Backstop Commitment transferred to such Permitted Transferee.
 “Permitted Transferee” means (i) a Related Fund or (ii) any other Backstop Party.

        (b) Notwithstanding the foregoing, a Backstop Party may assign its Backstop
 Commitment (including its Subscription Rights), to any fund, account or investment
 vehicle that is controlled, managed, advised or sub-advised by such Backstop Party, an
 Affiliate thereof or the same investment manager, advisor or subadvisor as the
 Backstop Party or an Affiliate of such investment manager, advisor or subadvisor
 (each, a “Related Fund”) without submitting a Backstop Transfer Notice, in which
 case such Related Fund transferee shall agree in writing to be bound by the
 representations, warranties, covenants and obligations of such transferring Backstop
 Party under this Agreement and the Restructuring Support Agreement, shall make the
 representations set forth in Section 6 hereof as of the date of such transfer as if it was a
 Backstop Party, and shall, as a condition of such transfer, provide the Company and the
 non-transferring Backstop Parties with evidence reasonably satisfactory to them that
 such transferee is reasonably capable of fulfilling such obligations. In such event, the
 assigning Backstop Party shall remain fully obligated for its Backstop Commitment.
 For purposes of this Agreement, (i) “Affiliate” shall mean with respect to any specified
 Person (as defined below), any other Person that, at the time of determination, directly
 or indirectly through one or more intermediaries, Controls (as defined below), is
 Controlled by or is under common Control with such specified Person and (ii)
 “Control” shall mean, as to any Person, the power to direct or cause the direction of
 the management and policies of such Person, whether through the ownership of voting
 securities, by contract or otherwise. The terms “Controlled by,” “Controlled” and
 “under common Control with” shall have correlative meanings.

                               Section 4.     BACKSTOP PARTY DEFAULT. Any Backstop
                       Party that fails to timely fund its Backstop Commitment or fully
                       exercise all Subscription Rights held by it in the Rights Offering
                       (a “Defaulting Backstop Party”) will be liable for the
                       consequences of its breach and the parties hereto can enforce
                                             8
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page23
                                                               23of
                                                                  of98
                                                                     98




                      rights of money damages and/or specific performance upon the
                      failure to timely fund by the Defaulting Backstop Party. Each of
                      the non-defaulting Backstop Parties shall have the right, but not
                      the obligation, to assume its pro rata share of such Defaulting
                      Backstop Party’s Backstop Commitment, based on the proportion
                      of its Backstop Commitment to the aggregate amount of Backstop
                      Commitments of all non-defaulting Backstop Parties assuming
                      such Defaulting Backstop Party’s Backstop Commitment. No
                      Defaulting Backstop Party shall be entitled to any portion of the
                      Backstop Commitment Premium. The Backstop Commitment
                      Premium allocated to the Defaulting Backstop Party shall be
                      reallocated, pro rata, to the non-defaulting Backstop Parties who
                      have assumed the Defaulting Backstop Party’s Backstop
                      Commitment.

                              Section 5.    REPRESENTATIONS AND WARRANTIES OF THE
                      COMPANY. The Company represents and warrants to, and agrees
                      with, the Backstop Parties, NewCo and the Credit Bid Purchaser
                      as set forth below. Except for representations, warranties and
                      agreements that are expressly limited as to their date, each
                      representation, warranty and agreement is made as of the date
                      hereof and as of the Effective Date.

         (a) Organization and Qualification. The Company and each of its subsidiaries
 is duly organized, validly existing and in good standing under the laws of its respective
 jurisdiction of incorporation or organization and has the requisite power and authority
 to own, lease and operate its properties and to carry on its business as now conducted.
 The Company and each of its subsidiaries is duly qualified or authorized to do business
 and is in good standing under the laws of each jurisdiction in which it owns or leases
 real property or in which the conduct of its business or the ownership of its properties
 requires such qualification or authorization, except where the failure to be so qualified,
 authorized or in good standing would not be reasonably likely to result in a Material
 Adverse Effect (as defined below).

        (b) Power and Authority.

                (i)   The Company has the requisite corporate power and authority to
      enter into, execute and deliver this Agreement and, subject to entry of the
      Commitment Approval Order, the Confirmation Order and consummation of the
      Plan, to perform its obligations hereunder. The Company has taken all necessary
      corporate action required for the due authorization, execution, delivery and
      performance by it of this Agreement.

               (ii)   The Company has the requisite corporate power and authority to
      file the Plan with the Bankruptcy Court and, subject to entry of the Confirmation
      Order and consummation of the Plan, to perform its obligations thereunder, and as


                                            9
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page24
                                                               24of
                                                                  of98
                                                                     98




      of the Effective Date will have taken all necessary corporate action required for
      the performance by it of the Plan.

        (c) Execution and Delivery; Enforceability. Subject to the entry of the
 Disclosure Statement Order, the Commitment Approval Order, and the Confirmation
 Order or an order of the Bankruptcy Court approving the 363 Credit Bid Transaction
 pursuant to section 363 of the Bankruptcy Code, this Agreement will be, duly executed
 and delivered by the Company and each of the other Debtors party thereto. Upon entry
 of the Commitment Approval Order and assuming this Agreement has been duly
 authorized, executed and delivered by the Backstop Parties, each of the obligations
 hereunder will constitute the valid and legally binding obligations of the Company and
 enforceable against the Company in accordance with its terms.

         (d) No Conflict. Subject to entry of the Commitment Approval Order, the
 distribution of the Subscription Rights and the execution and delivery by the Company
 of this Agreement and compliance by it with all of the provisions hereof and the
 consummation of the transactions contemplated hereby: (i) will not conflict with or
 result in a breach or violation of, any of the terms or provisions of, or constitute a
 default under (with or without notice or lapse of time, or both), or result, except to the
 extent expressly provided in or contemplated by the Plan, in the acceleration of, or the
 creation of any lien under, any indenture, mortgage, deed of trust, loan agreement or
 other agreement or instrument to which the Company or any of its subsidiaries is a
 party or by which the Company or any of its subsidiaries is bound or to which any of
 their properties or assets is subject; (ii) will not result in any violation of the provisions
 of the organizational documents of the Company or any of its subsidiaries; and (iii)
 assuming the accuracy of the Backstop Parties’ representations and warranties in
 Section 6, will not result in any violation of, or any termination or material impairment
 of any rights under, any statute or any license, authorization, injunction, judgment,
 order, decree, rule or regulation of any court or governmental agency or body having
 jurisdiction over the Company or any of its subsidiaries or any of their respective
 properties, except in any such case described in clause (c) or clause (iii), as would not,
 individually or in the aggregate, reasonably be expected to result in a Material Adverse
 Effect. “Material Adverse Effect” means a result, event, occurrence, change,
 circumstance, development or consequence that, individually or in the aggregate,
 would reasonably be expected to (a) materially and adversely affect the value,
 condition (financial or otherwise) or results of operations of the Acquired Interests (as
 defined in the Credit Bid Purchase Agreement) taken as a whole or (b) materially and
 adversely affect the ability of the Company to perform their obligations under this
 Agreement or the documents executed in connection with the Credit Bid Purchase
 Agreement or consummate the transactions contemplated therein; provided, that, with
 respect to clause (a) only, any result, event, occurrence, change, circumstance,
 development or consequence to the extent resulting from any of the following matters
 shall not be taken into account in determining whether a Material Adverse Effect has
 occurred: (i) changes in financial or securities markets generally; (ii) changes in
 general economic or political conditions in the United States or worldwide; (iii)
 changes in conditions or developments generally applicable to the oil and gas industry
 in the area where the Acquired Interests are located, including, but not limited to,
                                             10
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page25
                                                               25of
                                                                  of98
                                                                     98




 changes in the market price of oil and natural gas; (iv) actions taken after the date of
 this Agreement as required by this Agreement or with the written consent of the
 Majority Backstop Parties; (v) the commencement or pendency of the Bankruptcy
 Cases and any adverse effects resulting therefrom, (vi) entering into the Credit Bid
 Purchase Agreement or the announcement of the transactions contemplated in the
 Credit Bid Purchase Agreement (provided, that this clause (vi) shall not be excluded
 with respect to the representations and warranties and related conditions contained in
 this Credit Bid Purchase Agreement that address the consequences of the execution,
 announcement or performance of this Agreement or the consummation of the
 transactions contemplated hereby); (vii) acts of God, including hurricanes, storms or
 other naturally occurring events; (viii) acts or failures to act of Governmental Units,
 except as a result of any action or inaction by or on behalf of the Company; (ix) any
 epidemic, pandemic or disease outbreak (including the COVID-19 virus) or hostilities,
 terrorist activities or war or any similar disorder and, in each case, governmental
 actions related thereto; (x) matters that are cured or no longer exist by the earlier of
 Effective Date and the termination of this Agreement; (xi) any change in laws or in
 GAAP and any interpretations thereof from and after the Effective Date; (xii) any
 reclassification or recalculation of reserves in the ordinary course of business (xiii)
 natural declines in well performance;(xiv) the departure of officers or directors of the
 Company after the Effective Date; (xvi) any objections in the Bankruptcy Court to (A)
 this Agreement and the other ancillary documents and the transactions contemplated in
 the Credit Bid Purchase Agreement, or (B) the reorganization of any Company and any
 related plan of reorganization or disclosure statement; and (xvii) any order of the
 Bankruptcy Court (except any such order that would preclude or prohibit the Company
 from consummating the transactions contemplated by the Credit Bid Purchase
 Agreement) or any actions or omissions of the Company in compliance therewith;
 provided, that, with respect to clauses (i) through (iii), (vii), (viii), (ix) and (xi) any
 such result, event, occurrence, change, circumstance, development or consequence
 shall not be disregarded to the extent that it has had a disproportionate effect on the
 Acquired Interests relative to similar oil and gas assets in the Gulf of Mexico held by
 other participants in the industries in which the Acquired Interests are operated.

         (e) Consents and Approvals. Subject to entry of the Commitment Approval
 Order, and assuming the accuracy of the Backstop Parties’ representations and
 warranties in Section 6, no consent, approval, authorization, order, registration or
 qualification of or with any court or governmental agency or body having jurisdiction
 over the Company or any of its subsidiaries is required for the distribution of the
 Subscription Rights the execution and delivery by the Company of this Agreement and
 compliance by them with all of the provisions hereof (including payment of the
 Indemnification Obligations and the Transaction Expenses of the Backstop Parties as
 required herein) and the consummation of the transactions contemplated hereby, except
 (i) the entry of the Confirmation Order, (ii) filings, if any, pursuant to the HSR Act and
 the expiration or termination of all applicable waiting periods thereunder or any
 applicable notification, authorization, approval or consent under any other Antitrust
 Laws in connection with the transactions contemplated by this Agreement, (iii) the
 filing of any other corporate documents in connection with the transactions
 contemplated by this Agreement with applicable state filing agencies, (iv) such
                                            11
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page26
                                                               26of
                                                                  of98
                                                                     98




 consents, approvals, authorizations, registrations or qualifications as may be required
 under foreign securities laws, federal securities laws or state securities or Blue Sky
 laws in connection with the offer and sale of the Rights Offering Shares, Unsubscribed
 Shares and the Backstop Commitment Premium and (v) such consents, approvals,
 authorizations, registrations or qualifications the absence of which would not,
 individually or in the aggregate, reasonably be expected to result in a Material Adverse
 Effect. “Antitrust Laws” means the Hart Scott Rodino Antitrust Improvements Act of
 1976, as amended, and the rules and regulations promulgated thereunder (the “HSR
 Act”) and any similar law enforced by any governmental antitrust entity of any
 jurisdiction regarding pre-acquisition notifications for the purpose of competition
 reviews of mergers and acquisitions, the Sherman Act, as amended, the Clayton Act, as
 amended, the Federal Trade Commission Act, as amended, and all other applicable
 laws that are designed or intended to prohibit, restrict or regulate actions or
 transactions having the purpose or effect of monopolization or restraint of trade or
 lessening of competition through merger or acquisition or effectuating foreign
 investment.

         (f) No General Solicitation. Neither the Company nor any Affiliate thereof or
 any Person acting on its or any of their behalf has engaged, or will engage, in any form
 of general solicitation or general advertising (within the meaning of Rule 502(c) under
 the Securities Act) in connection with the offering of the sale of the Unsubscribed
 Securities or the sale of the Rights Offering Shares subject to the Subscription Rights.
 Other than this Agreement and the documents and agreements expressly contemplated
 under the Plan (including the Rights Offering Procedures), none of the Company or
 any Affiliate thereof has entered into any agreement or arrangement with any Person in
 relation to the sale of the Unsubscribed Shares or the sale of the Rights Offering Shares
 subject to the Subscription Rights. None of the Company, any of its Affiliates or any
 Person acting on its or their behalf, directly or indirectly, has made or will make any
 offers or sales of any security, or has solicited or will solicit offers to buy, or otherwise
 has negotiated or will negotiate in respect of, any security, under circumstances that
 would require the registration of any of the securities offered or sold in connection
 with the Rights Offering or under this Agreement under the Securities Act.

                               Section 6.     REPRESENTATIONS AND WARRANTIES OF THE
                       BACKSTOP PARTIES. Each of the Backstop Parties, severally and
                       not jointly, represents and warrants to, and agrees with, the
                       Company as set forth below. Each representation, warranty and
                       agreement is made as of the date hereof and as of the Effective
                       Date.

        (a) Formation. Such Backstop Party has been duly organized or formed, as
 applicable, and is validly existing as a corporation or other entity in good standing
 under the applicable laws of its jurisdiction of organization or formation.

        (b) Power and Authority. Such Backstop Party has the requisite power and
 authority to enter into, execute and deliver this Agreement and to perform its


                                             12
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page27
                                                               27of
                                                                  of98
                                                                     98




 obligations hereunder and has taken all necessary action required for the due
 authorization, execution, delivery and performance by it of this Agreement.

        (c) Execution and Delivery. This Agreement has been duly and validly
 executed and delivered by such Backstop Party and constitutes its valid and binding
 obligation, enforceable against such Backstop Party in accordance with its terms.

         (d) Securities Laws Compliance. The Unsubscribed Shares will not be offered
 for sale, sold or otherwise transferred by such Backstop Party except pursuant to an
 effective registration statement under the Securities Act or in a transaction exempt
 from or not subject to registration under the Securities Act and any applicable state
 securities laws.

         (e) Purchase Intent. Such Backstop Party is acquiring the Unsubscribed Shares
 for its own account or for the accounts for which it is acting as investment advisors or
 manager, and not with a view to distributing or reselling such Unsubscribed Shares or
 any part thereof. Such Backstop Party understands that such Backstop Party must bear
 the economic risk of this investment indefinitely, unless the Unsubscribed Shares are
 registered pursuant to the Securities Act and any applicable state securities or Blue Sky
 laws or an exemption from such registration is available, and further understands that it
 is not currently contemplated that any Unsubscribed Shares will be registered at the
 time of issuance.

         (f) Investor Status. Such Backstop Party is an Accredited Investor. Such
 Backstop Party understands that the Unsubscribed Shares are being offered and sold to
 such Backstop Party in reliance upon specific exemptions from the registration
 requirements of United States federal and state securities laws and that the Company,
 the Credit Bid Purchaser and NewCo are relying upon the truth and accuracy of, and
 such Backstop Party’s compliance with, the representations, warranties, agreements,
 acknowledgments and understandings of such Backstop Party set forth herein in order
 to determine the availability of such exemptions and the eligibility of such Backstop
 Party to acquire Unsubscribed Shares. Such Backstop Party has such knowledge and
 experience in financial and business matters such that it is capable of evaluating the
 merits and risks of its investment in the Unsubscribed Shares. Such Backstop Party
 understands and is able to bear any economic risks associated with such investment
 (including the necessity of holding such shares for an indefinite period of time). Except
 for the representations and warranties expressly set forth in this Agreement, such
 Backstop Party has independently evaluated the merits and risks of its decision to enter
 into this Agreement and disclaims reliance on any representations or warranties, either
 express or implied, by or on behalf of the Company, the Credit Bid Purchaser or
 NewCo. Such Backstop Party acknowledges that it has been afforded the opportunity
 to ask questions and receive answers concerning the Company and its subsidiaries and
 to obtain additional information that it has requested to verify the accuracy of the
 information contained herein.

        (g) Consents and Approvals. Assuming the accuracy of the Company’s
 representations and warranties in Section 5, no consent, approval, authorization, order,

                                           13
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page28
                                                               28of
                                                                  of98
                                                                     98




 registration or qualification of or with any court or governmental agency or body
 having jurisdiction over such Backstop Party or any of its properties is required for the
 purchase of the New Equity Interests subscribed for by the Backstop Parties in the
 Rights Offering, the Unsubscribed Shares or the shares issued pursuant to the Backstop
 Commitment Premium (collectively, the “Backstop Party Shares”) by the Backstop
 Parties hereunder and the execution and delivery by such Backstop Party of this
 Agreement and performance of and compliance by it with all of the provisions hereof
 and thereof (and the consummation of the transactions contemplated hereby and
 thereby), except (i) the entry of the Confirmation Order, (ii) filings, if any, pursuant to
 the HSR Act and the expiration or termination of all applicable waiting periods
 thereunder or any applicable notification, authorization, approval or consent under any
 other Antitrust Laws in connection with the transactions contemplated by this
 Agreement, (iii) the filing of any other corporate documents in connection with the
 transactions contemplated by this Agreement with applicable state filing agencies, (iv)
 such consents, approvals, authorizations, registrations or qualifications as may be
 required under foreign securities laws, federal securities laws or state securities or Blue
 Sky laws in connection with the offer and sale of the Rights Offering Shares,
 Unsubscribed Shares and the Backstop Commitment Premium and (v) such consents,
 approvals, authorizations, registrations or qualifications the absence of which would
 not, individually or in the aggregate, reasonably be expected to result in a material
 adverse effect on the ability of such Backstop Party to perform its obligations under
 this Agreement.

        (h) Sufficiency of Funds. Such Backstop Party will have sufficient immediately
 available funds to make and complete the payment of the Funding Amount on the
 Backstop Funding Deadline.

         (i) Legend. Each Backstop Party understands that all securities acquired by it
 as Unsubscribed Shares or issued in satisfaction of the Backstop Commitment
 Premium pursuant to this Agreement, if certificated, shall bear, or if uncertificated,
 shall be deemed to include, a customary Securities Act legend for “restricted
 securities” and customary stop order instructions will be entered on the books of the
 Company’s transfer agent in respect of such securities.

        (j) No Brokers Fee. Such Backstop Party is not a party to any contract with
 any Person that would give rise to a valid claim against any of the Debtors for a
 brokerage commission, finder’s fee or like payment in connection with the Rights
 Offering or the sale of the Rights Offering Shares or the Unsubscribed Shares.

                            Section 7.   ADDITIONAL COVENANTS OF THE COMPANY.
                      The Company agrees with the Backstop Parties as follows:

         (a) Support of the Plan. The Company agrees that, for the duration of the
 Support Period (as defined in the Restructuring Support Agreement), the Company
 shall, and shall cause each of its subsidiaries included in the definition of “Company”
 in the Restructuring Support Agreement to use commercially reasonable efforts to (i)
 obtain approval of the Plan and consummate the Restructuring Transactions (as defined

                                            14
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page29
                                                               29of
                                                                  of98
                                                                     98




 in the Restructuring Support Agreement), including timely filing any objection or
 opposition to any motion filed with the Bankruptcy Court seeking the entry of an order
 modifying or terminating the Company’s exclusive right to file and/or solicit
 acceptances of a plan of reorganization, directing the appointment of an examiner with
 expanded powers or a trustee, converting the Chapter 11 Cases or for relief that (A) is
 inconsistent with the Restructuring Support Agreement in any respect or (B) would, or
 would reasonably be expected to, frustrate the purposes of the Restructuring Support
 Agreement, including by preventing the consummation of the Restructuring
 Transactions and (ii) obtain orders of the Bankruptcy Court necessary to consummate
 the Restructuring Transactions.

         (b) Confirmation Order. The Company shall use its commercially reasonable
 efforts to obtain approval of the Plan. The Company shall provide to counsel to the
 Backstop Parties, in accordance with Section 18, a draft of any proposed Confirmation
 Order and a reasonable opportunity to review and comment on such proposed order
 prior to such proposed order being filed with the Bankruptcy Court.

         (c) Commitment Approval Order. The Company shall use its commercially
 reasonable efforts to (i) obtain the entry of an order by the Bankruptcy Court, in form
 and substance acceptable to the Debtors and the Required Backstop Parties, approving
 this Agreement, including the Backstop Commitment Premium, the Transaction
 Expenses, and the Indemnification Obligations (the “Commitment Approval Order”)
 and (ii) cause the Commitment Approval Order and any incorporated Orders to
 become Final Orders including by requesting that such Orders be a final Order
 immediately upon entry by the Bankruptcy Court pursuant to a waiver of Bankruptcy
 Rules 3020 and 6004(h), as applicable), in each case, as soon as reasonably practicable
 following the filing of the motion seeking entry of the Commitment Approval Order.
 The Company shall provide to counsel for the Backstop Parties copies of the proposed
 Commitment Approval Order, and any incorporated Orders, and a reasonable
 opportunity to review and comment on such Orders prior to such Orders being filed
 with the Bankruptcy Court.

        (d) Rights Offering. The Company shall undertake its obligations with respect
 to the Rights Offering in accordance with the Plan and the Rights Offering Procedures.

        (e) Form D and Blue Sky. To the extent required before the Effective Date, the
 Company, on behalf of NewCo, shall timely file a Form D with the SEC with respect
 to the Unsubscribed Shares, to the extent required under Regulation D of the Securities
 Act. To the extent required, the Company shall, on or before the Effective Date, take
 such action as the Company shall reasonably determine is necessary in order to obtain
 an exemption for, or to qualify for sale or issuance to the Backstop Parties the
 Unsubscribed Shares under applicable securities and “blue sky” Laws of the states of
 the United States (or to obtain an exemption from such qualification) and any
 applicable foreign jurisdictions. To the extent required on or before the Effective Date,
 the Company shall pay all fees and expenses in connection with satisfying its
 obligations under this Section 7(e).


                                           15
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page30
                                                               30of
                                                                  of98
                                                                     98




         (f) Unsubscribed Shares. The Company, in consultation with counsel for the
 Backstop Parties, shall determine the amount of Unsubscribed Shares, if any, and, in
 good faith, provide a Backstop Funding Notice that accurately reflects the amount of
 Unsubscribed Shares as so determined and to provide to the Backstop Parties a
 certification by the Subscription Agent of the Unsubscribed Shares or, if such
 certification is not available, such written backup to the determination of the
 Unsubscribed Shares as the Backstop Parties may reasonably request.

                              Section 8.    ADDITIONAL COVENANTS OF THE BACKSTOP
                      PARTIES. Each of the Backstop Parties agrees with the Company,
                      severally and not jointly, as follows:

         (a) Approvals. Except as set forth in this Agreement or with the prior written
 consent of the Company, during the period from the date of this Agreement to the
 earlier of the Effective Date and the date on which this Agreement is terminated in
 accordance with its terms, the Backstop Parties shall use reasonable efforts to
 reasonably promptly take all actions and prepare and file all necessary documentation
 (including by reasonably cooperating with the Company as to the appropriate time of
 filing such documentation and its content) and to effect all applications that are
 necessary in connection with seeking any governmental approval, exemption or
 authorization from any governmental authority under any Antitrust Laws, that are
 necessary to consummate and make effective the transactions contemplated by this
 Agreement. Each Backstop Party shall reasonably promptly notify the Company (and
 furnish to it copies, if requested) of any communications from governmental
 authorities and shall not participate in any meeting with any such authority unless it
 consults with the Company in advance to the extent permitted by applicable law and
 gives the Company a reasonable opportunity to attend and participate thereat. The
 Backstop Parties shall not take any action that is intended or reasonably likely to
 materially impede or delay the ability of the parties hereto to obtain any necessary
 approvals required for the transactions contemplated by this Agreement.

                              Section 9.    TRANSACTION EXPENSES.

        (a) Until the earlier to occur of (x) the Closing and (y) the termination of this
 Agreement in accordance with its terms, the Debtors agree to pay in accordance with
 Section 9(b) the reasonable fees and expenses of the Ad Hoc Group of Secured
 Lenders Advisors, the Prepetition FLTL Agents and the Prepetition FLTL Agents
 Advisors, solely to the extent they have been and are actually incurred in connection
 with the negotiation, preparation and implementation of this Agreement and the other
 agreements and transactions contemplated hereby, whether prior or after the date
 hereof (the “Transaction Expenses”). The Transaction Expenses shall, upon entry of
 the Commitment Approval Order, constitute allowed administrative expenses of the
 Debtors’ estates under sections 503(b) and 507 of the Bankruptcy Code.

        (b) The Transaction Expenses accrued through the date on which the
 Commitment Approval Order is entered shall be paid as Restructuring Expenses (as
 defined in the Plan) on or after the Effective Date pursuant to the Plan. For the

                                           16
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page31
                                                               31of
                                                                  of98
                                                                     98




 avoidance of doubt, the Transaction Expenses owing to any Backstop Parties shall not
 be payable by the Debtors in the event of a termination of this Agreement pursuant to
 Section 15(b)(i) and 15(c)(i) and the Backstop Parties shall promptly reimburse the
 Company for all Transaction Expenses paid by the Company prior to any such
 termination; provided that for the avoidance of doubt, the Transaction Expenses shall
 still be due and payable to any Backstop Party that shall not have been the cause of the
 termination of this Agreement pursuant to Section 15(b)(i) and 15(c)(i).

                              Section 10. SUPPORT OF PLAN. Each Backstop Party
                      agrees, severally and not jointly, that, for the duration of the
                      Support Period, such Backstop Party shall comply with Section
                      3(a) of the Restructuring Support Agreement, to the extent
                      applicable.

                              Section 11. 363 CREDIT BID TRANSACTION. In the event
                      the credit bid sale transaction to the Credit Bid Purchaser (or
                      another special purpose bidding entity formed by or at the
                      direction of the Prepetition FLTL Lenders) is pursued pursuant to
                      section 363 as contemplated in the Plan (the “363 Credit Bid
                      Transaction”), the Parties agree to support and take reasonable
                      steps to facilitate the Credit Bid Transaction, and cooperate in
                      good faith with the Required DIP Lenders and Requisite FLTL
                      Lenders to facilitate the 363 Credit Bid Transaction, including,
                      without limitation, by making any amendments to this
                      Agreement; provided that any such amendments do not materially
                      and adversely impact the rights of the Backstop Parties under this
                      Backstop Agreement.

                              Section 12. CONDITIONS TO THE OBLIGATIONS OF THE
                      BACKSTOP PARTIES. The obligations of the Backstop Parties to
                      purchase Rights Offering Shares and Unsubscribed Shares
                      pursuant to their respective Backstop Commitments on the
                      Effective Date are subject to the satisfaction of the following
                      conditions (unless waived by the Required Backstop Parties),
                      except where the failure to satisfy any such condition results
                      solely from the failure by any Backstop Party to comply with this
                      Agreement:

        (a) Commitment Approval Order. The entry of the Commitment Approval
 Order, which Commitment Approval Order shall be a Final Order.

        (b) Plan and Confirmation Order. The entry of the Confirmation Order, which,
 solely with respect to any terms applicable to this Rights Offering, shall be in form and
 substance reasonably acceptable to the Debtors and the Required Backstop Parties, and
 which shall have become a Final Order.



                                           17
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page32
                                                               32of
                                                                  of98
                                                                     98




        (c) Conditions to the Plan. The conditions to the occurrence of the Effective
 Date set forth in the Plan and the Confirmation Order shall have been satisfied or
 waived by the Company in accordance with the terms of the Plan, and the Effective
 Date shall have occurred or be deemed to have occurred.

        (d) Rights Offering. The Rights Offering shall have commenced and shall have
 been conducted in all material respects in accordance with this Agreement and the
 Rights Offering Procedures, and the Subscription Expiration Deadline shall have
 occurred.

       (e) Backstop Funding Notice. The Backstop Parties shall have received a
 Backstop Funding Notice in accordance with Section 1(g).

          (f) Valid Issuance. The Rights Offering Shares shall be, upon (i) payment of
 the aggregate purchase price as provided herein and (ii) the Effective Date, validly
 issued and outstanding, and free and clear of all taxes, liens, pre-emptive rights, rights
 of first refusal, subscription and similar rights, except as set forth herein, and other than
 liens pursuant to applicable securities laws.

        (g) No Restraint. No judgment, injunction, decree or other legal restraint shall
 be in effect that prohibits the consummation of the Restructuring.

        (h) Representations and Warranties.

               (i)    The representations and warranties of the Company contained in
      Sections 5(a) and (d) qualified as to materiality or Material Adverse Effect shall
      be true and correct, and those not so qualified shall be true and correct in all
      material respects on and as of the Effective Date as if made on and as of the
      Effective Date (or, to the extent made as of a specific date, as of such date); and

               (ii)   all other representations and warranties of the Company contained
      in Section 5 shall be true and correct (without giving effect to any qualification set
      forth therein as to “materiality”, “Material Adverse Effect” or other qualifications
      based on the word “material” or similar phrases) on and as of the Effective Date
      as if made on and as of the Effective Date (or, to the extent made as of a specific
      date, as of such date), except, where the failure of such representations and
      warranties to be so true and correct does not have, and would not reasonably be
      expected to have, a Material Adverse Effect.

        (i) Covenants. The Company shall have performed and complied in all
 material respects with all material obligations and agreements required in this
 Agreement to be performed or complied with by it prior to the Effective Date.

         (j) Backstop Commitment Premium; Transaction Expenses. All premiums and
 other amounts, including the Backstop Commitment Premium and Transaction
 Expenses, required to be paid or reimbursed by the Company or NewCo, as applicable,
 to the Backstop Parties as of the Effective Date shall have been so paid or reimbursed.

                                            18
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page33
                                                               33of
                                                                  of98
                                                                     98




        (k) Restructuring Support Agreement. The Restructuring Support Agreement
 shall not have been terminated and shall remain in full force and effect with respect to
 the Backstop Parties.

         (l) NewCo Entities. NewCo and Credit Bid Purchaser shall have signed the
 joinder attached hereto as Exhibit A (the “NewCo Entities Joinder”) and become a
 party to this Agreement and all the representations and warranties in Section 2 of the
 Joinder shall be true and correct in all material respects.

                              Section 13. CONDITIONS TO THE OBLIGATIONS OF THE
                      COMPANY. The obligations of the Company pursuant to this
                      Agreement are subject to satisfaction of the following conditions
                      (unless waived by the Company), except where the failure to
                      satisfy any such condition is the result of a failure by the
                      Company to comply with this Agreement:

        (a) Plan and Confirmation Order. The Plan, as approved, and the
 Confirmation Order, as entered by the Bankruptcy Court, and which shall have become
 a Final Order, shall each be consistent in all material respects with the RSA.

       (b) Conditions to the Plan. The conditions to the occurrence of the Effective
 Date set forth in the Plan and the Confirmation Order shall have been satisfied or
 waived by the Company in accordance with the terms of the Plan, and the Effective
 Date shall have occurred or be deemed to have occurred.

       (c) Rights Offering. The Rights Offering shall have been conducted and the
 Subscription Expiration Deadline shall have occurred.

     (d) Funding Amount. Each Backstop Party shall have wired its Funding
 Amount into the Funding Account.

         (e) Representations and Warranties. The representations and warranties of the
 Backstop Parties set forth in this Agreement qualified as to materiality shall be true and
 correct, and those not so qualified shall be true and correct in all material respects, in
 each case, on and as of the Effective Date as if made on and as of the Effective Date
 (or, to the extent given as of a specific date, as of such date).

        (f) Covenants. The Backstop Parties shall have performed and complied in all
 material respects with all obligations and agreements required by this Agreement to be
 performed or complied with by the Backstop Parties on or prior to the Effective Date.

        (g) No Restraint. No judgment, injunction, decree or other legal restraint shall
 be in effect that prohibits the consummation of the Restructuring.

     (h) NewCo Entities. NewCo and Credit Bid Purchaser shall have signed the
 NewCo Entities Joinder and become parties to this Agreement.



                                           19
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page34
                                                                34of
                                                                   of98
                                                                      98




                                Section 14. SURVIVAL OF REPRESENTATIONS AND
                       WARRANTIES. The representations and warranties made in this
                       Agreement will not survive the Effective Date. Covenants and
                       agreements that by their terms are to be satisfied after the
                       Effective Date shall survive until satisfied in accordance with
                       their terms, subject to termination pursuant to Section 15.

                              Section 15.    TERMINATION.

         (a) Termination. This Agreement may be terminated by (i) the mutual written
  consent of the Company and the Required Backstop Parties or (ii) either the Company
  or any Backstop Party if the Effective Date has not occurred on or prior to September
  30, 2021 (the “Outside Date”), subject to the extension of such Outside Date by
  mutual agreement of the Required Backstop Parties and the Company.

       (b)     Termination by the Company. The Company may terminate this Agreement
by written notice to each Backstop Party upon the occurrence and during the continuance
of any of the following:

                 (i)     any Backstop Party shall have breached any representation,
       warranty, covenant or other agreement made by such Backstop Party in this
       Agreement, and such breach or inaccuracy would, individually or in the
       aggregate, result in a failure of a condition set forth in Section 13(d), Section
       13(e) or Section 13(f), if continuing on the Effective Date, being satisfied and
       such breach or inaccuracy is not cured by such Backstop Party by the earlier of
       (1) the tenth (10th) Business Day after the giving of notice thereof to such
       Backstop Party by the Company and (2) the Outside Date; provided that the
       Company shall not have the right to terminate this Agreement pursuant to this
       Section if it is then in breach of any representation, warranty, covenant or other
       agreement hereunder that would result in the failure of any condition set forth in
       Section 12 being satisfied; and provided, further, that prior to the Company being
       permitted to terminate the Agreement under this Section each of the other non-
       breaching Backstop Parties shall have the right, but not the obligation, to assume
       its pro rata share of such breaching Backstop Party’s Backstop Commitment,
       based on the proportion of its Backstop Commitment to the aggregate amount of
       Backstop Commitments of all non-breaching Backstop Parties assuming such
       breaching Backstop Party’s Backstop Commitment, in which case the Company
       shall not have the right to terminate this Agreement pursuant to this Section;

                (ii)   the board of directors of the Company reasonably determining in
       good faith based upon the advice of outside counsel that failing to enter into an
       alternative transaction would be inconsistent with the exercise of its fiduciary
       duties under applicable law;

              (iii)   the Credit Bid Purchase Agreement (as defined in the Plan) is
       terminated, unless the 363 Credit Bid Transaction is pursued in accordance with
       Section 5.2(c) of the Plan;

                                            20
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page35
                                                                35of
                                                                   of98
                                                                      98




               (iv)   the issuance by any governmental authority, including any
       regulatory authority or court of competent jurisdiction, of any ruling, judgment or
       order enjoining the consummation of or rendering illegal the Restructuring; or

               (v)   the Restructuring Support Agreement has been terminated in
       accordance with its terms, except as a result of a breach of the Restructuring
       Support Agreement by the Company or the other Debtors.

         (c) Termination by the Required Backstop Parties. The Required Backstop
  Parties may terminate this Agreement by written notice to the Company upon the
  occurrence and during the continuance of any of the following:

               (i)   the Restructuring Support Agreement is terminated or expires in
       accordance with its terms, is terminated with respect to the FLTL Lenders in
       accordance with its terms or otherwise ceases to be in full force and effect;

               (ii)    the Chapter 11 Cases are dismissed or converted to cases under
       chapter 7 of the Bankruptcy Code, or a trustee or examiner shall be appointed
       with respect to all or substantially all of the Debtors with enlarged powers
       (powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
       Code) under Section 1106(b) of the Bankruptcy Code; or

              (iii)   the Credit Bid Purchase Agreement (as defined in the Plan) is
       terminated, unless the 363 Credit Bid Transaction is pursued in accordance with
       Section 5.2(c) of the Plan;

       (d)     Effect of Termination. Subject to Section 19, upon termination of this
Agreement, each party hereto shall be released from its commitments, undertakings and
agreements under or related to this Agreement and shall have the rights and remedies that
it would have had and shall be entitled to take all actions, whether with respect to the
transactions contemplated hereby or otherwise, that it would have been entitled to take
had it not entered into this Agreement. Notwithstanding anything contained herein, if this
Agreement is terminated as a result of a breach of this Agreement by a party hereto, such
party shall not be released and shall remain liable for any damages resulting from such
termination. No fees, including any commitment fees shall be due and owing hereunder
following such termination.

       Section 16. INDEMNIFICATION OBLIGATIONS.

       (a)     Company Indemnity. Prior to the Effective Date, the Company and,
following the Effective Date, NewCo (the “Indemnifying Party”) shall indemnify and
hold harmless Drivetrain Agency Services LLC, in its capacity as subagent (the “FLTL
Subagent”), and each Backstop Party and their respective Affiliates, equity holders,
members, partners, general partners, managers and its and their respective representatives
and controlling persons (each, an “Indemnified Person” and such indemnification
obligations, the “Indemnification Obligations”) from and against any and all losses,
claims, damages, liabilities and costs and expenses (other than Taxes of the Backstop
Parties except to the extent otherwise provided for in this Agreement) (collectively,
                                            21
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page36
                                                                36of
                                                                   of98
                                                                      98




“Losses”) that any such Indemnified Person may incur or to which any such Indemnified
Person may become subject arising out of or in connection with this Agreement, the
SLTL Backstop Agreement, the Plan and the transactions contemplated hereby and
thereby, including, without limitation, the Backstop Commitments, the Rights Offering,
the payment of the Backstop Commitment Premium or the use of the proceeds of the
Rights Offering, the Transaction Expenses or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto, whether or not such proceedings are brought by the
Company or its equity holders, Affiliates, creditors or any other Person, and reimburse
each Indemnified Person upon demand for reasonable documented (with such
documentation subject to redaction to preserve attorney client and work product
privileges) legal expenses of Davis Polk and Wardwell LLP and Haynes and Boone LLP
as counsel to the Backstop Parties (and any other local or special counsel retained by the
Backstop Parties), and Seward & Kissel LLP as counsel to the FLTL Subagent, incurred
in connection with investigating, preparing to defend or defending, or providing evidence
in or preparing to serve or serving as a witness with respect to, any lawsuit, investigation,
claim or other proceeding relating to any of the foregoing (including in connection with
the enforcement of the indemnification obligations set forth herein), irrespective of
whether or not the transactions contemplated by this Agreement, the SLTL Backstop
Agreement or the Plan are consummated or whether or not this Agreement is terminated;
provided, that the foregoing indemnity will not, as to any Indemnified Person, apply to
Losses (i) as to any Defaulting Backstop Party or any Indemnified Person related thereto,
caused by such default by such Backstop Party, (ii) to the extent they are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise from the bad faith,
willful misconduct or gross negligence of such Indemnified Person, or (iii) resulting from
any event or occurrence following the Effective Date, including any Loss of an
investment in Newco. For the avoidance of doubt, the FLTL Subagent is not “related to”
any Backstop Party.

        (b)     Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be
made hereunder against the Indemnified Party in respect thereof, notify the Indemnifying
Party in writing of the commencement thereof; provided, that (A) the omission to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially prejudiced by such
failure and (B) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified Person
otherwise than on account of this Section 16. In case any such Indemnified Claims are
brought against any Indemnified Person and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate therein,
and, at its election by providing written notice to such Indemnified Person, the
Indemnifying Party will be entitled to assume the defense thereof, with counsel
reasonably acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such Indemnified
Person and the Indemnifying Party and based on advice of such Indemnified Person’s
counsel there are legal defenses available to such Indemnified Person that are different
                                             22
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page37
                                                                37of
                                                                   of98
                                                                      98




from or additional to those available to the Indemnifying Party, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Indemnified Claims. Upon receipt of notice
from the Indemnifying Party to such Indemnified Person of its election to so assume the
defense of such Indemnified Claims with counsel reasonably acceptable to the
Indemnified Person, the Indemnifying Party shall not be liable to such Indemnified
Person for expenses incurred by such Indemnified Person in connection with the defense
thereof or participation therein (other than reasonable costs of investigation) unless (i)
such Indemnified Person shall have employed separate counsel (in addition to any local
counsel) in connection with the assertion of legal defenses in accordance with the proviso
to the immediately preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one separate counsel
representing the Indemnified Persons who are parties to such Indemnified Claims (in
addition to one local counsel in each jurisdiction in which local counsel is required)), (ii)
the Indemnifying Party shall not have employed counsel reasonably acceptable to such
Indemnified Person to represent such Indemnified Person within a reasonable time after
the Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the Indemnifying Party
assumes the defense of the Indemnified Claims, the Indemnified Person determines in
good faith that the Indemnifying Party has failed or is failing to defend such claim and
provides written notice of such determination, and such failure is not reasonably cured
within ten (10) Business Days of receipt of such notice, or (iv) the Indemnifying Party
shall have authorized in writing the employment of counsel for such Indemnified Person.
Notwithstanding anything herein to the contrary, the Company shall have sole control
over any Tax controversy or Tax audit, and shall be permitted to settle any liability for,
Taxes of the Company.

        (c)     Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party. If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying Party
or if there is a final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person from
and against any and all Losses by reason of such settlement or judgment to the extent
such Losses are otherwise subject to indemnification by the Indemnifying Party hereunder
in accordance with, and subject to the limitations of, this Section 16. The Indemnifying
Party shall not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s sole
discretion), effect any settlement of any pending or threatened Indemnified Claims in
respect of which indemnity or contribution has been sought hereunder by such
Indemnified Person unless (i) such settlement includes an unconditional release of such
Indemnified Person in form and substance satisfactory to such Indemnified Person from
all liability on the claims that are the subject matter of such Indemnified Claims and (ii)
such settlement does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Person.


                                             23
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page38
                                                                38of
                                                                   of98
                                                                      98




        (d)     Contribution. If for any reason the foregoing indemnification is unavailable
to any Indemnified Person or insufficient to hold it harmless from Losses that are subject
to indemnification pursuant to Section 16(a), then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received by the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other hand, but
also the relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It is hereby
agreed that the relative benefits to the Indemnifying Party, on the one hand, and all
Indemnified Persons, on the other hand, shall be deemed to be in the same proportion as
(i) the total value received or proposed to be received by the Company pursuant to the
issuance and sale of the New Equity Interests in the Rights Offering contemplated by this
Agreement and the Plan, bears to (ii) the Backstop Commitment Premium paid or
proposed to be paid to the Backstop Parties. The Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or contributory
negligence or otherwise to the Indemnifying Parties, any Person asserting claims on
behalf of or in right of any of the Indemnifying Parties, or any other Person in connection
with an Indemnified Claim.

        (e)    Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person (other than the FLTL Subagent) under this
Section 16 shall, to the extent permitted by applicable law, be treated for all Tax purposes
as adjustments to the purchase price for the New Equity Interests subscribed for by the
Backstop Parties in the Rights Offering and the Unsubscribed Shares purchased by such
Indemnified Person. The provisions of this Section 16 are an integral part of the
transactions contemplated by this Agreement and without these provisions the Backstop
Parties would not have entered into this Agreement, and the obligations of the Company
under this Section 16 shall constitute allowed administrative expenses of the Debtors’
estate under Sections 503(b) and 507 of the Bankruptcy Code and are payable without
further order of the Bankruptcy Court, and the Company may comply with the
requirements of this Section 16 without further order of the Bankruptcy Court.

                            Section 17. TAX TREATMENT. Each of the Parties intends that,
for U.S. federal income tax purposes, the Backstop Commitment Premium shall be
treated as option premium, and not as “fixed or determinable annual or periodical”
income within the meaning of Section 1441 and 1442 of the Internal Revenue Code of
1986, as amended. Each Party shall file all tax returns consistent with such treatment.
Each Party agrees that the Backstop Commitment Premium shall be free and clear of any
withholding or deduction for any applicable taxes. Each of the Parties agrees to treat the
Subscription Rights as being delivered by the Company to each Eligible Holder on behalf
of the Credit Bid Purchaser for U.S. federal income tax purposes. Each of the Parties
agrees to treat the rights under the Subscription Rights to receive NewCo stock in
exchange for the Per Share Price thereunder as being delivered by the Company to each
Eligible Holder on behalf of the Credit Bid Purchaser for U.S. federal income tax
purposes.



                                             24
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page39
                                                               39of
                                                                  of98
                                                                     98




                          Section 18. NOTICES. All notices and other communications
under this Agreement shall be in writing and shall be deemed given (a) when delivered
personally by hand (with written confirmation of receipt), (b) when sent by facsimile
(with written confirmation of transmission), (c) five (5) days after being deposited with
the United States Post Office, by registered or certified mail, postage prepaid, (d) one (1)
Business Day following the day sent by overnight courier (with written confirmation of
receipt), or (e) when sent by electronic mail (with acknowledgment received), in each
case at the following addresses and facsimile numbers (or to such other address or
facsimile number as a party hereto may have specified by like notice):

       If to Backstop Parties, to each of the undersigned Backstop Parties at the
addresses listed on the signatures pages hereto,

               with a copy to:

               Davis Polk & Wardwell LLP
               450 Lexington Avenue
               New York, NY 10017
               Attention:    Damian S. Schaible
                             Stephen Salmon
                             Natasha Tsiouris
               Email:        damian.schaible@davispolk.com
                             stephen.salmon@davispolk.com
                             natasha.tsiouris@davispolk.com
               and

               Haynes and Boone, LLP
               1221 McKinney Street, Suite 4000
               Houston, Texas 77010
               Attention:   Charles A. Beckham, Jr.
                            Martha Wyrick
               Email:       charles.beckham@haynesboone.com
                            Martha.wyrick@haynesboone.com

               If to the Company, to:

               Fieldwood Energy LLC
               2000 W. Sam Houston Parkway, S. Suite 1200
               Houston, Texas 77042
               Attention: Michael Dane
                          Thomas R. Lamme
               Email:     MDane@fwellc.com
                          TLamme@fwellc.com

               with a copy to (which shall not constitute notice):

                Weil, Gotshal & Manges LLP

                                             25
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page40
                                                               40of
                                                                  of98
                                                                     98




            767 Fifth Avenue
            New York, NY 10153
            Attention: Rodney L. Moore
                       Samuel C. Peca
                       Matt Barr
                       Alfredo R. Perez
                       Jessica Liou
            Email:     rodney.moore@weil.com
                       samuel.peca@weil.com
                       matt.barr@weil.com
                       alfredo.perez@weil.com
                       jessica.liou@weil.com


                          Section 19. SURVIVAL. Notwithstanding the termination
                  of this Agreement, the agreements and obligations of the parties
                  hereto in Section 15(d) and Sections 16 through Section 25 shall
                  survive such termination and shall continue in full force and effect
                  for the benefit of the parties hereto in accordance with the terms
                  hereof.

                          Section 20. ASSIGNMENT; THIRD PARTY BENEFICIARIES.
                  Neither this Agreement nor any of the rights, interests or
                  obligations under this Agreement may be assigned by any of the
                  parties hereto without the prior written consent of the other parties
                  hereto. Notwithstanding the previous sentence, the Backstop
                  Parties’ obligations hereunder may be assigned, delegated or
                  transferred, in whole or in part, by any Backstop Party to any
                  Permitted Transferee (in accordance with Section 3).

                          Section 21. COMPLETE AGREEMENT. This Agreement
                  (including the Exhibits, the Schedules, and the other documents
                  and instruments referred to herein) constitutes the entire
                  agreement of the parties hereto and supersedes all prior
                  agreements, arrangements or understandings, whether written or
                  oral, among the parties hereto with respect to the subject matter of
                  this Agreement, except that the parties hereto acknowledge that
                  any confidentiality agreements heretofore executed among the
                  parties hereto will continue in full force and effect.

                         Section 22. GOVERNING LAW; SUBMISSION TO
                  JURISDICTION; SELECTION OF FORUM; WAIVER OF TRIAL BY JURY.
                  This Agreement, and all claims or causes of action (whether in
                  contract or tort) that may be based upon, arise out of or relate to
                  this Agreement (including the exhibits and schedules hereto), or
                  the negotiation, execution, termination, performance or
                  nonperformance of this Agreement (including the exhibits and
                                       26
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page41
                                                               41of
                                                                  of98
                                                                     98




                     schedules hereto), shall be governed by and construed in
                     accordance with the laws of the State of New York applicable to
                     contracts made and performed in such State, without regard to any
                     conflict of laws principles thereof. Each party hereto agrees that it
                     shall bring any action or proceeding in respect of any claim based
                     upon, arising out of, or related to this agreement, any provision
                     hereof or any of the transactions contemplated hereby, in the
                     United States District Court for the Southern District of New
                     York or any New York State court sitting in the Borough of
                     Manhattan of New York City (the “Chosen Courts”), and solely
                     in connection with claims arising under this Agreement or the
                     transactions that are the subject of this Agreement (a) irrevocably
                     submits to the exclusive jurisdiction of the Chosen Courts, (b)
                     waives any objection to laying venue in any such action or
                     proceeding in the Chosen Courts and (c) waives any objection that
                     the Chosen Courts are an inconvenient forum or do not have
                     jurisdiction over any party hereto; provided that upon the
                     commencement of the Chapter 11 Cases, the Bankruptcy Court
                     shall be the sole Chosen Court. Each party hereto agrees that a
                     judgment in any such dispute may be enforced in other
                     jurisdictions by suit on the judgment or in any other manner
                     provided by law. EACH PARTY HERETO WAIVES ANY
                     RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR
                     PROCEEDING BASED UPON, ARISING OUT OF, OR
                     RELATED TO THIS AGREEMENT, ANY PROVISION
                     HEREOF OR ANY OF THE TRANSACTIONS
                     CONTEMPLATED HEREBY.

                             Section 23. COUNTERPARTS. This Agreement may be
                     executed in any number of counterparts, all of which will be
                     considered one and the same agreement and will become effective
                     when counterparts have been signed by each of the parties hereto
                     and delivered to the other parties hereto (including via facsimile
                     or other electronic transmission), it being understood that each
                     party need not sign the same counterpart.

                           Section 24. ACTION BY, OR CONSENT OR APPROVAL OF,
                     THE BACKSTOP PARTIES. Whenever this Agreement refers to any
                     action to be taken by, or any consent or approval to be given by,
                     the Backstop Parties, unless otherwise expressly provided in any
                     particular instance, such reference shall be deemed to require the
                     action, consent or approval of the Required Backstop Parties.

                            Section 25.    AMENDMENTS AND WAIVERS.

       (a) This Agreement may be amended, modified or supplemented and the terms
 and conditions of this Agreement may be waived, only by a written instrument signed

                                          27
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page42
                                                               42of
                                                                  of98
                                                                     98




 by the Company and the Required Backstop Parties and subject, to the extent required
 after the Petition Date, to the approval of the Bankruptcy Court; provided that any
 modification of, or amendment or supplement to, this Agreement that would have the
 effect of (i) materially and adversely affecting any Backstop Party in a manner that is
 disproportionate to any other Backstop Party, (ii) increasing the aggregate purchase
 price to be paid by all of the Backstop Parties in respect of the Backstop Party Shares,
 (iii) increasing or decreasing any Backstop Party’s Commitment Percentage (as set
 forth on Schedule 1) (other than as a result of a permitted transfer to which such
 Backstop Party is a party), or (iv) modifying this Section 25, shall require the prior
 written consent of each Backstop Party.

        (b) No delay on the part of any party hereto in exercising any right, power or
 privilege pursuant to this Agreement will operate as a waiver thereof, nor will any
 waiver on the part of any party hereto of any right, power or privilege pursuant to this
 Agreement, nor will any single or partial exercise of any right, power or privilege
 pursuant to this Agreement, preclude any other or further exercise thereof or the
 exercise of any other right, power or privilege pursuant to this Agreement. The rights
 and remedies provided pursuant to this Agreement are cumulative and are not
 exclusive of any rights or remedies which any party hereto otherwise may have at law
 or in equity.

                              Section 26. SPECIFIC PERFORMANCE. The parties hereto
                      acknowledge and agree that any breach of the terms of this
                      Agreement would give rise to irreparable harm for which money
                      damages would not be an adequate remedy and, accordingly, the
                      parties hereto agree that in addition to any other remedies, each
                      party hereto will be entitled to enforce the terms of this
                      Agreement by a decree of specific performance without the
                      necessity of proving the inadequacy of money damages as a
                      remedy and without the necessity of posting bond.

                          Section 27. NO RECOURSE. Notwithstanding anything that may
be expressed or implied in this Agreement or any other document, with respect to
NewCo and Credit Bid Purchaser, no Person other than NewCo or Credit Bid Purchaser,
as applicable (and their respective successors or assignees) has any obligation hereunder
and no Person, or its Affiliates or its representatives, shall have any right of recovery
under this Agreement or any other document against, and no personal liability under this
Agreement or any other document shall attach to, NewCo’s or Credit Bid Purchaser’s
former, current or future debt or equity financing sources, equity holders, controlling
Persons, directors, officers, employees, general or limited partners, members, managers,
Affiliates or agents, or any former, current or future equity holder, controlling Person,
director, officer, employee, general or limited partner, member, manager, Affiliate or
agent of any of the foregoing (collectively, each of the foregoing but not including the
Parties, a “Non-Recourse Party”), whether by or through attempted piercing of the
corporate, limited partnership or limited liability company veil, by or through a claim by
or on behalf of any party against any Non-Recourse Party, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any applicable law,
                                           28
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page43
                                                               43of
                                                                  of98
                                                                     98




whether in contract, tort or otherwise. Without limiting the foregoing, no past, present
or future director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or representative of NewCo or Credit Bid Purchaser or any of
their respective Affiliates shall have any liability for any representations, warranties,
obligations or liabilities of NewCo or the Credit Bid Purchaser under this Agreement for
any claim based on, in respect of, or by reason of, the transactions contemplated hereby
or the Backstop Commitment Agreement.

                               Section 28.    OTHER INTERPRETIVE MATTERS.

         (a) Unless otherwise expressly provided, for purposes of this Agreement, the
 following rules of interpretation shall apply: (i) when calculating the period of time
 before which, within which or following which any act is to be done or step taken
 pursuant to this Agreement, the date that is the reference date in calculating such
 period shall be excluded and, if the last day of such period is a non-Business Day, the
 period in question shall end on the next succeeding Business Day; (ii) any reference in
 this Agreement to $ shall mean U.S. dollars; (iii) all exhibits and schedules annexed
 hereto or referred to herein are hereby incorporated in and made a part of this
 Agreement as if set forth in full herein and any capitalized terms used in any Exhibit or
 Schedule but not otherwise defined therein shall be defined as set forth in this
 Agreement; (iv) words imparting the singular number only shall include the plural and
 vice versa; (v) the words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
 refer to this Agreement as a whole and not merely to a subdivision in which such
 words appear unless the context otherwise requires; (vi) the word “including” or any
 variation thereof means “including, without limitation” and shall not be construed to
 limit any general statement that it follows to the specific or similar items or matters
 immediately following it; (vii) the division of this Agreement into Sections and other
 subdivisions and the insertion of headings are for convenience of reference only and
 shall not affect or be utilized in construing or interpreting this Agreement; and (viii) all
 references in this Agreement to any “Section” are to the corresponding Section of this
 Agreement unless otherwise specified.

         (b) The parties hereto have participated jointly in the negotiation and drafting
 of this Agreement and, in the event an ambiguity or question of intent or interpretation
 arises, this Agreement shall be construed as jointly drafted by the parties hereto and no
 presumption or burden of proof shall arise favoring or disfavoring any party hereto by
 virtue of the authorship of any provision of this Agreement.

                                [Signature Page Follows]




                                             29
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page44
                                                                   44of
                                                                      of98
                                                                         98




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
first written above.




                                      FIELDWOOD ENERGY INC.


                                      By:
                                      Name: Thomas R. Lamme
                                      Title: Senior Vice President and General Counsel




                [Signature Page to FLTL Backstop Commitment Agreement]
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page45
                                                               45of
                                                                  of98
                                                                     98




            [Backstop Party signature pages on file with the Debtors.]
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page46
                                                               46of
                                                                  of98
                                                                     98




                                                                 Schedule 1

                    Backstop Commitment Percentages

                          [LQWHQWLRQDOO\RPLWWHG]




                                    3
   Case
    Case20-33948
         20-33948 Document
                   Document1408-1 FiledinonTXSB
                            1410 Filed      05/28/21 in TXSB Page
                                                 on 05/28/21 Page47
                                                                  47of
                                                                     of98
                                                                        98




                                                                    Schedule 2

                                     Debtor Entities

Dynamic Offshore Resources NS, LLC
Fieldwood Energy LLC
Fieldwood Energy Offshore LLC
Fieldwood Onshore LLC
Fieldwood SD Offshore LLC
Fieldwood Offshore LLC
FW GOM Pipeline, Inc.
GOM Shelf LLC
Bandon Oil and Gas GP, LLC
Bandon Oil and Gas, LP
Fieldwood Energy SP LLC
Galveston Bay Pipeline LLC
Galveston Bay Processing LLC




                                           4
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page48
                                                               48of
                                                                  of98
                                                                     98




                                Exhibit A

                          NewCo Entities Joinder




                                    5
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page49
                                                                   49of
                                                                      of98
                                                                         98




    NEWCO ENTITIES JOINDER TO BACKSTOP COMMITMENT AGREEMENT

       This Joinder (“Joinder”) to the FLTL Backstop Commitment Agreement, dated as of May
27, 2021 (as amended, supplemented or otherwise modified from time to time, the “Backstop
Commitment Agreement”), by and among the Company, the Backstop Parties and, upon
execution of this Joinder, [_____], a Delaware corporation ( “NewCo”), [_____], a Delaware
limited liability company (“Credit Bid Purchaser” and together with NewCo, the “Joining
Parties”) is executed and delivered by the Joining Parties as of [●], 2021. Each capitalized term
used herein but not otherwise defined shall have the meaning set forth in the Backstop
Commitment Agreement.

        Section 1.     Agreement to be Bound. The Joining Parties hereby agree to and shall
become and be bound by all of the terms and conditions and subject to all commitments and
obligations, as applicable, of NewCo or Credit Bid Purchaser, as applicable, under the Backstop
Commitment Agreement.

       Section 2.      Representations and Warranties of NewCo.

        (a)     Power and Authority. NewCo has the requisite corporate power and authority to
enter into, execute and deliver this Joinder and Backstop Commitment Agreement and, subject to
entry of the Commitment Approval Order, the Confirmation Order and consummation of the Plan,
to perform its obligations under this Joinder and the Backstop Commitment Agreement, including
to issue and sell, the Rights Offering Shares. NewCo has taken all necessary corporate action
required for the due authorization, execution, delivery and performance by it of this Joinder and
the Backstop Commitment Agreement.

         (b)     NewCo Authorized Capital. Upon the Effective Date, the authorized capital of
NewCo shall be consistent with the terms of the Plan and Disclosure Statement (as defined below)
and the issued and outstanding Rights Offering Shares shall be consistent with the terms of the
Plan and Disclosure Statement. Except as set forth in the Backstop Commitment Agreement or
New Organizational Documents (as defined in the Approved Plan), as applicable, upon the
Effective Date, NewCo will not be party to or otherwise bound by or subject to any outstanding
option, warrant, call, right, security, commitment, contract, arrangement or undertaking (including
any preemptive right) that (i) obligates NewCo to issue, deliver, sell or transfer, or repurchase,
redeem or otherwise acquire, or cause to be issued, delivered, sold or transferred, or repurchased,
redeemed or otherwise acquired, any units or shares of capital stock of, or other equity or voting
interests in, NewCo or any of its subsidiaries or any security convertible or exercisable for or
exchangeable into any units or shares of capital stock of, or other equity or voting interests in
NewCo or any of its subsidiaries, (ii) obligates NewCo to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, contract, arrangement or undertaking (iii)
restricts the transfer of any units or shares of capital stock of, or other equity interests in, NewCo
or (iv) relates to the voting of any units or other equity interests in NewCo.

        (c)    Issuance. Subject to entry of the Commitment Approval Order, the distribution of
the Subscription Rights and, subject to entry of the Confirmation Order and consummation of the
Plan, the sale and issuance of the Rights Offering Shares, including the New Equity Interests
subscribed for by the Backstop Parties in the Rights Offering, the Unsubscribed Shares and the


                                                  1
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page50
                                                                   50of
                                                                      of98
                                                                         98




shares issued pursuant to the Backstop Commitment Premium, will have been duly and validly
authorized and, when the Rights Offering Shares are issued and delivered against payment therefor
in the Rights Offering or to the Backstop Parties under the Backstop Commitment Agreement, will
be duly and validly issued and outstanding, fully paid, non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal, subscription and similar rights, except as set
forth herein, and other than liens pursuant to applicable securities laws.

         (d)     No Conflict. Subject to entry of the Commitment Approval Order, the distribution
of the Subscription Rights, and, subject to entry of the Confirmation Order and consummation of
the Plan, the sale, issuance and delivery of the Rights Offering Shares upon exercise of the
Subscription Rights, the consummation of the Rights Offering, the sale, issuance and delivery of
the Unsubscribed Shares pursuant to the terms of the Backstop Commitment Agreement, and the
execution and delivery by NewCo of the Joinder and the Backstop Commitment Agreement and
compliance by NewCo with all of the provisions hereof and thereof and the consummation of the
transactions contemplated hereby and thereby: (i) will not conflict with or result in a breach or
violation of, any of the terms or provisions of, or constitute a default under (with or without notice
or lapse of time, or both), or result, except to the extent expressly provided in or contemplated by
the Plan, in the acceleration of, or the creation of any lien under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which NewCo or any of its subsidiaries
is a party or by which NewCo or any of its subsidiaries is bound or to which any of their properties
or assets is subject; (ii) will not result in any violation of the provisions of the organizational
documents of NewCo or any of its subsidiaries; and (iii) assuming the accuracy of the Backstop
Parties’ representations and warranties in Section 6 of the Backstop Commitment Agreement, will
not result in any violation of, or any termination or material impairment of any rights under, any
statute or any license, authorization, injunction, judgment, order, decree, rule or regulation of any
court or governmental agency or body having jurisdiction over NewCo or any of its subsidiaries
or any of their respective properties, except in any such case described in clause (i) or clause (iii),
as would not, individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

         (e)     Consents and Approvals. Subject to entry of the Commitment Approval Order, and
assuming the accuracy of the Backstop Parties’ representations and warranties in Section 6 of the
Backstop Commitment Agreement, no consent, approval, authorization, order, registration or
qualification of or with any court or governmental agency or body having jurisdiction over NewCo
or any of its subsidiaries is required for the distribution of the Subscription Rights, the sale,
issuance and delivery of the Rights Offering Shares upon exercise of the Subscription Rights, the
issuance, sale and delivery of Unsubscribed Shares to the Backstop Parties hereunder, the
consummation of the Rights Offering by NewCo and the execution and delivery by NewCo of this
Joinder and the Backstop Commitment Agreement and compliance by them with all of the
provisions hereof and thereof (including payment of the Indemnification Obligations and the
Transaction Expenses of the Backstop Parties as required herein) and the consummation of the
transactions contemplated hereby and thereby, except (i) the entry of the Confirmation Order, (ii)
filings, if any, pursuant to the HSR Act and the expiration or termination of all applicable waiting
periods thereunder or any applicable notification, authorization, approval or consent under any
other Antitrust Laws in connection with the transactions contemplated by the Backstop
Commitment Agreement, (iii) the filing of any other corporate documents in connection with the
transactions contemplated by the Backstop Commitment Agreement with applicable state filing

                                                   2
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page51
                                                                   51of
                                                                      of98
                                                                         98




agencies, (iv) such consents, approvals, authorizations, registrations or qualifications as may be
required under foreign securities laws, federal securities laws or state securities or Blue Sky laws
in connection with the offer and sale of the Rights Offering Shares, Unsubscribed Shares and the
Backstop Commitment Premium and (v) such consents, approvals, authorizations, registrations or
qualifications the absence of which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

        (f)     Form D and Blue Sky. NewCo shall timely file a Form D with the SEC with respect
to the Unsubscribed Shares, to the extent required under Regulation D of the Securities Act.
NewCo shall take such action as NewCo shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify for sale or issuance to the Backstop Parties the Unsubscribed Shares
under applicable securities and “blue sky” Laws of the states of the United States (or to obtain an
exemption from such qualification) and any applicable foreign jurisdictions. NewCo shall timely
make all filings and reports relating to the offer and sale of the Backstop Party Shares required
under applicable securities and “blue sky” Laws of the states of the United States following the
Effective Date. Following the Effective Date, NewCo shall pay all fees and expenses in connection
with satisfying its obligations under this Section 2(f).

        (g)    Share Legend. Each certificate evidencing the Unsubscribed Shares and shares
issued in respect of the Backstop Commitment Premium, and each certificate issued in exchange
for or upon the transfer of any such shares, shall be stamped or otherwise imprinted with a legend
(the “Legend”) in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

         In the event that any such shares are uncertificated, such shares shall be subject to a
restrictive notation substantially similar to the Legend in the stock ledger or other appropriate
records maintained by NewCo or its agent and the term “Legend” shall include such restrictive
notation.

     Section 3.   Governing Law. For the avoidance of doubt, Section 22 of the Backstop
Commitment Agreement shall apply to this Joinder mutatis mutandis.

        Section 4.      Notice. All notices and other communications given or made pursuant to
this Joinder or the Backstop Commitment Agreement shall be sent to Joining Parties at the
addresses set forth in signature pages hereto.

        Section 5.      No Recourse. Notwithstanding anything that may be expressed or implied
in this Joinder or any other document, with respect to NewCo or the Credit Bid Purchaser, no
Person other than NewCo or the Credit Bid Purchaser, as applicable (and their respective
successors or assignees) has any obligation hereunder and no Person, or its Affiliates or its
representatives, shall have any right of recovery under this Joinder or any other document against,


                                                 3
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page52
                                                                   52of
                                                                      of98
                                                                         98




and no personal liability under this Joinder or any other document shall attach to, NewCo’s or the
Credit Bid Purchaser’s former, current or future debt or equity financing sources, equity holders,
controlling Persons, directors, officers, employees, general or limited partners, members,
managers, Affiliates or agents, or any former, current or future equity holder, controlling Person,
director, officer, employee, general or limited partner, member, manager, Affiliate or agent of any
of the foregoing (collectively, each of the foregoing but not including the Parties, a “Non-Recourse
Party”), whether by or through attempted piercing of the corporate, limited partnership or limited
liability company veil, by or through a claim by or on behalf of any party against any Non-
Recourse Party, by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any applicable law, whether in contract, tort or otherwise. Without limiting the foregoing,
no past, present or future director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or representative of NewCo, the Credit Bid Purchaser or any of their
respective Affiliates shall have any liability for any representations, warranties, obligations or
liabilities of NewCo or the Credit Bid Purchaser under this Joinder for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby or the Backstop Commitment
Agreement.



                                    [Signature Pages Follow]




                                                 4
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page53
                                                                   53of
                                                                      of98
                                                                         98




        IN WITNESS WHEREOF, NewCo has caused this Joinder to be executed as of the date
first written above.

[NewCo]


By:
Name:
Title:


Notice Address:
[●]

Fax: [●]

Attention: [●]

Email: [●]
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page54
                                                                   54of
                                                                      of98
                                                                         98




        IN WITNESS WHEREOF, Credit Bid Purchaser has caused this Joinder to be executed
as of the date first written above.

[Credit Bid Purchaser]


By:
Name:
Title:


Notice Address:
[●]

Fax: [●]

Attention: [●]

Email: [●]
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page55
                                                               55of
                                                                  of98
                                                                     98




                               Exhibit B

              SLTL Equity Backstop Commitment Agreement
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page56
                                                               56of
                                                                  of98
                                                                     98




              SLTL BACKSTOP COMMITMENT AGREEMENT

                                AMONG

                       FIELDWOOD ENERGY INC.

                                  AND

                THE BACKSTOP PARTIES PARTY HERETO

                         Dated as of May 27, 2021




                                    1
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page57
                                                               57of
                                                                  of98
                                                                     98




                                      TABLE OF CONTENTS
                                                                                                                     PAGE
Section 1.    THE RIGHTS OFFERING. ................................................................................3
Section 2.    THE BACKSTOP COMMITMENTS. ...................................................................6
Section 3.    TRANSFER OF BACKSTOP COMMITMENT. ......................................................7
Section 4.    BACKSTOP PARTY DEFAULT. ........................................................................8
Section 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY. ............................8
Section 6.    REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES. ...........12
Section 7.    ADDITIONAL COVENANTS OF THE COMPANY. .............................................14
Section 8.    ADDITIONAL COVENANTS OF THE BACKSTOP PARTIES. ..............................15
Section 9.    TRANSACTION EXPENSES. ...........................................................................16
Section 10.   SUPPORT OF PLAN. ......................................................................................16
Section 11.   363 CREDIT BID TRANSACTION ..................................................................16
Section 12.   CONDITIONS TO THE OBLIGATIONS OF THE BACKSTOP PARTIES .................17
Section 13.   CONDITIONS TO THE OBLIGATIONS OF THE COMPANY. ...............................18
Section 14.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES. ................................19
Section 15.   TERMINATION. ............................................................................................19
SECTION 16.   INDEMNIFICATION OBLIGATIONS. ...............................................................21
SECTION 17.   TAX TREATMENT. .......................................................................................23
Section 18.   NOTICES......................................................................................................23
Section 19.   SURVIVAL. ..................................................................................................25
Section 20.   ASSIGNMENT; THIRD PARTY BENEFICIARIES. .............................................25
Section 21.   COMPLETE AGREEMENT. ............................................................................25
Section 22.   GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
              FORUM; WAIVER OF TRIAL BY JURY. ..........................................................25
Section 23.   COUNTERPARTS. .........................................................................................26
Section 24.   ACTION BY, OR CONSENT OR APPROVAL OF, THE BACKSTOP PARTIES........26
Section 25.   AMENDMENTS AND WAIVERS. ....................................................................26
Section 26.   SPECIFIC PERFORMANCE. ............................................................................27
Section 27.   NO RECOURSE. ...........................................................................................27
Section 28.   OTHER INTERPRETIVE MATTERS. ................................................................28



                                                         i
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page58
                                                               58of
                                                                  of98
                                                                     98




                       INDEX OF DEFINED TERMS

Term                                                      Section
363 Credit Bid Transaction                                11
Affiliate                                                 3(b)(i)
Agreement                                                 Preamble
Antitrust Laws                                            Section 5(e)(ii)
Backstop Commitment Percentage                            Recitals
Backstop Commitment Premium                               2(b)
Backstop Commitments                                      2(a)(ii)
Backstop Funding Deadline                                 1(g)(v)
Backstop Funding Notice                                   1(g)
Backstop Party(ies)                                       Preamble
Backstop Party Shares                                     6(g)
Backstop Transfer Notice                                  3(a)
Bankruptcy Code                                           Recitals
Bankruptcy Court                                          Recitals
Business Day                                              1(d)(3)
Chapter 11 Cases                                          Recitals
Chosen Courts                                             22
Commitment Approval Order                                 7(c)(i)
Company                                                   Preamble
Confirmation Order                                        Recitals
Control                                                   3(b)(ii)
Debtors                                                   Preamble
Defaulting Backstop Party                                 4
Disclosure Statement                                      Recitals
Disclosure Statement Order                                Recitals
Effective Date                                            Recitals
Eligible Claims                                           1(a)
Eligible Holder                                           1(a)
FLTL Backstop Agreement                                   Recitals
Funding Account                                           1(g)(iv)
Funding Amount                                            1(g)(iii)
HSR Act                                                   Section 5(e)(ii)
Indemnification Obligations                               16(b)
Indemnified Claim                                         16(c)
Indemnified Person                                        16(b)
Indemnifying Party                                        16(b)
Joinder                                                   12(l)
Losses                                                    16(b)
Material Adverse Effect                                   5(d)
NewCo                                                     Preamble
Non-Recourse Party                                        27
Outside Date                                              15(a)(ii)
Party(ies)                                                Preamble
                                   ii
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page59
                                                               59of
                                                                  of98
                                                                     98




Term                                                      Section
Per Share Price                                           Recitals
Permitted Transferee                                      3(a)
Plan                                                      Recitals
Related Fund                                              3(b)
Required Backstop Parties                                 Recitals
Restructuring Support Agreement (RSA)                     Recitals
Rights Offering Amount                                    Recitals
Rights Offering Procedures                                1
Rights Offering Shares                                    Recitals
Rights Offering Subscription Form                         1(d)(1)
Securities Act                                            1(b)
Subscription Agent                                        1(d)(1)
Subscription Expiration Deadline                          1(d)(3)
Subscription Record Date                                  Recitals
Transaction Expenses                                      9(a)(ii)
Unsubscribed Shares                                       Recitals




                                        iii
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page60
                                                               60of
                                                                  of98
                                                                     98




                SLTL BACKSTOP COMMITMENT AGREEMENT

         This SLTL BACKSTOP COMMITMENT AGREEMENT (including exhibits and
schedules attached hereto and incorporated herein, this “Agreement”), dated as of May
27, 2021 is made by Fieldwood Energy Inc., a Delaware corporation (the “Company”),
on behalf of itself and each of its affiliates listed on Schedule 2 hereto (collectively,
together with the Company, the “Debtors”), the Backstop Parties set forth on Schedule 1
hereto (each referred to herein, individually, as a “Backstop Party” and, collectively, as
the “Backstop Parties”), and, upon execution of the Joinder (as defined herein), a
Delaware corporation, which shall be the direct or indirect owner of 100% of the equity
interests of the Credit Bid Purchaser (“NewCo”) . The Company and each Backstop Party
is referred to herein, individually, as a “Party” and, collectively, as the “Parties”.
Capitalized terms used but not defined herein shall have the meanings ascribed to such
terms in the Plan (as defined below).

        WHEREAS the Debtors and certain of the Backstop Parties and certain other
parties are party to that certain Restructuring Support Agreement dated as of August 4,
2020 (as may be amended, modified, or supplemented from time to time, in accordance
with its terms, the “Restructuring Support Agreement” or “RSA”);

        WHEREAS, on August 4, 2020, the Debtors commenced cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);

        WHEREAS, on April 14, 2021, the Bankruptcy Court held a hearing at which it
approved the Debtors’ Disclosure Statement for Fourth Amended Joint Chapter 11 Plan
of Fieldwood Energy LLC, dated April 15, 2021 [Docket No. 1285] (including any
exhibits and schedules thereto and as may be further amended, supplemented or
modified, the “Disclosure Statement”) and granted related relief and thereafter entered
an order [Docket No. 1286] (the “Disclosure Statement Order”) with respect thereto;

       WHEREAS, the Disclosure Statement Order, among other things, authorizes the
Debtors to solicit votes to accept the Debtors’ Fourth Amended Joint Chapter 11 Plan of
Fieldwood Energy LLC and its Affiliated Debtors, dated April 15, 2021 [Docket No.
1284] (including any exhibits and schedules thereto and as may be further amended,
supplemented, or modified, the “Plan”), which provides for the restructuring of the
Company’s capital structure and financial obligations;

        WHEREAS, in accordance with the Plan, the Credit Bid Purchaser or another
special purpose entity shall be formed by or at the direction of the Prepetition FLTL
Lenders for the purpose of consummating the Credit Bid Transaction or a 363 Credit Bid
Transaction;

        WHEREAS, in accordance with the Plan, NewCo shall be formed by or at the
direction of the Prepetition FLTL Lenders;




                                            1
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page61
                                                               61of
                                                                  of98
                                                                     98




        WHEREAS, pursuant to (i) subscription and contribution agreements by and
among NewCo and certain of its subsidiaries, NewCo shall assign and transfer
(indirectly) to Credit Bid Purchaser the rights under the Subscription Rights to receive
NewCo stock in exchange for the Per Share Price thereunder, (ii) the Credit Bid Purchase
Agreement, Credit Bid Purchaser shall transfer the Subscription Rights, together with
certain other property, to the Sellers (as defined therein) thereunder in consideration for
the assets to be acquired thereunder, and (iii) the Plan, the Subscription Rights (along
with the other consideration being provided to holders of Allowed SLTL Claims under
the Plan) shall be distributed to the Prepetition SLTL Lenders in satisfaction and
discharge of the SLTL Claims;

        WHEREAS, notwithstanding the foregoing, pursuant to this Agreement, the Plan,
and the Commitment Approval Order (as defined below), the Company shall be required
to implement the Rights Offering on behalf of NewCo, and distribute in respect of the
Eligible Claims Subscription Rights to purchase the New Equity Interests issued by
NewCo on the effective date of the Plan (the “Effective Date”);

        WHEREAS, subject to the Bankruptcy Court’s entry of an order confirming the
Plan (the “Confirmation Order”), consummation of the Plan, and the other conditions
specified in Section 12 and Section 13 hereof, on the Effective Date, New Equity
Interests will be offered, sold and issued pursuant to the Rights Offering and this
Agreement (the “Rights Offering Shares”) pro rata to all Eligible Holders (as defined
below) of SLTL Claims at an aggregate purchase price of $20,000,000 (the “Rights
Offering Amount”) at $55.53 per share (the “Per Share Price”) which may be
subscribed for by all Eligible Holders (as defined below) of Eligible Claims (as defined
below) on or before May 31, 2021 (the “Subscription Record Date”);

        WHEREAS, in order to facilitate the Plan and the Rights Offering, pursuant to
this Agreement, and subject to the terms, conditions and limitations set forth herein, (A)
the Company has agreed to consummate the Plan and (B) each Backstop Party, severally
and not jointly, has agreed to purchase, on the Effective Date, (i) all Rights Offering
Shares allocated to such Backstop Party based on its ownership of Eligible Claims (and
on the ownership of Eligible Claims owned by certain of its Related Funds, solely to the
extent such Eligible Claims are held by its Related Funds as of the Subscription Record
Date), and (ii) such Backstop Party’s percentage (its “Backstop Commitment
Percentage”), as set forth on Schedule 1 opposite such Backstop Party’s name, of all
Rights Offering Shares that are not purchased by other Eligible Holders (as defined
below) of Eligible Claims pursuant to the Rights Offering (the “Unsubscribed Shares”);

        WHEREAS, as consideration for their respective Backstop Commitments, the
Backstop Parties will receive, on the Effective Date, the Backstop Commitment Premium
(as defined below);

        WHEREAS, for purposes of this Agreement, “Required Backstop Parties” shall
mean Backstop Parties holding more than 50% in aggregate amount of the Backstop
Commitments of all Backstop Parties (excluding any Defaulting Backstop Parties and
their corresponding Backstop Commitments); and

                                             2
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page62
                                                               62of
                                                                  of98
                                                                     98




        WHEREAS, substantially contemporaneous with the execution and delivery of
this Agreement, the Company is entering into a Backstop Commitment Agreement with
certain of the FLTL Lenders (the “FLTL Backstop Agreement”).

       NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties and covenants set forth herein, and other good and valuable consideration, the
Company and the Backstop Parties agree as follows:

                         Section 1. THE RIGHTS OFFERING. The Rights Offering will be
                 conducted in accordance with the Rights Offering Procedures attached
                 as Exhibit A-3 to the Motion of Debtors for Order (I) Approving Rights
                 Offering Procedures and Related Forms, (II) Authorizing Debtors to
                 Conduct Rights Offerings in Connection with Debtors’ Plan of
                 Reorganization, (III) Authorizing Entry Into Equity Backstop
                 Commitment Agreements, (IV) Approving Obligations Thereunder, and
                 (V) Granting Related Relief (the “Rights Offering Procedures”) and
                 as follows:

         (a) Pursuant to the Plan, each holder of an SLTL Claim as of the Subscription
  Record Date (each such holder, an “Eligible Holder”) will receive Subscription Rights
  in exchange for their claims under the Prepetition SLTL Credit Agreement held or
  beneficially held by such Eligible Holder as of the Subscription Record Date (such
  claims being, “Eligible Claims”) to subscribe for its pro rata share (measured as the
  principal amount of Eligible Claims held by such Eligible Holder as compared to the
  aggregate principal amount relating to such Eligible Claims held by all Eligible
  Holders, in each case as of the Subscription Record Date) of the Rights Offering
  Shares, subject to certain other customary representations and warranties.

         (b) Subject to the terms and conditions of this Agreement, the Company hereby
  undertakes to distribute the Subscription Rights for Rights Offering Shares to Eligible
  Holders of Eligible Claims pursuant to the Plan and the Rights Offering Procedures.
  The Rights Offering will be conducted in accordance with the Rights Offering
  Procedures in reliance on the exemption from registration under the Securities Act of
  1933, as amended, and the rules and regulations of the SEC thereunder (the “Securities
  Act”) provided in Section 1145 of the Bankruptcy Code, and all Rights Offering
  Shares (other than the Unsubscribed Shares purchased by the Backstop Parties
  pursuant to this Agreement) will be issued by NewCo pursuant to Section 1145 of the
  Bankruptcy Code and accordingly shall be exempt from registration under the
  Securities Act as provided in the Plan and the Disclosure Statement. The offer and sale
  of the Unsubscribed Shares purchased by the Backstop Parties pursuant to this
  Agreement shall be made in reliance on the exemption from registration provided by
  Section 4(a)(2) of the Securities Act and/or Regulation D thereunder, and the Plan and
  the Disclosure Statement shall each include a statement to such effect.

         (c) The Company will distribute the Subscription Rights to purchase the Rights
  Offering Shares at the Per Share Price in respect of Eligible Claims. Each Eligible
  Holder of Eligible Claims as of the Subscription Record Date will receive a

                                            3
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page63
                                                               63of
                                                                  of98
                                                                     98




  Subscription Right to subscribe for its pro rata share of the Rights Offering Shares at
  the Per Share Price.

          (d) (1) The Company will provide, or cause to be provided, to each Eligible
  Holder of Eligible Claims a subscription form (the “Rights Offering Subscription
  Form”), whereby each Eligible Holder of Eligible Claims may exercise its
  Subscription Rights in whole or in part, provided that such Eligible Holder of Eligible
  Claims (i) timely and properly executes and delivers its Rights Offering Subscription
  Form (with accompanying IRS Form W-9 or appropriate IRS Form W-8, as applicable)
  to the subscription agent for the Rights Offering selected by the Company (the
  “Subscription Agent”) in advance of the Subscription Expiration Deadline (as defined
  below) and (ii) (A) if such Eligible Holder is not a Backstop Party, such Eligible
  Holder pays the aggregate purchase price of the Rights Offering Shares elected to be
  purchased by the Eligible Holder of Eligible Claims by wire transfer of immediately
  available funds prior to the Subscription Expiration Deadline to an account established
  by the Subscription Agent for the Rights Offering or (B) if such Eligible Holder is a
  Backstop Party, such Backstop Party pays, in accordance with Section 1(g), the
  aggregate purchase price of its Rights Offering Shares and those Rights Offering
  Shares to be purchased by such Backstop Party pursuant to certain Subscription Rights
  allocated to certain of its Related Funds (which Subscription Rights will be allocated to
  such Backstop Party’s Related Funds based on Eligible Claims held by its Related
  Funds as of the Subscription Record Date).

                (2) No less than one (1) Business Day (as defined below) in advance of the
Subscription Expiration Deadline, (A) the Company shall deliver to each Backstop Party
a notice setting forth such Backstop Party’s allocation of Rights Offering Shares for
which it may exercise its Subscription Rights and (B) each Backstop Party shall timely
and properly exercise its rights to purchase its allocated portion of the Rights Offering
Shares, pursuant to the procedures set forth in the preceding clause (1) and the Rights
Offering Procedures, subject to payment in accordance with Section 1(g). For the
avoidance of doubt, each Backstop Party shall fully exercise all Subscription Rights
allotted to it for the purchase of the Rights Offering Shares (including, for the avoidance
of doubt, those Rights Offering Shares to be purchased by such Backstop Party pursuant
to certain Subscription Rights allocated to certain of its Related Funds, which
Subscription Rights will be allocated to such Backstop Party’s Related Funds based on
Eligible Claims held by its Related Funds as of the Subscription Record Date).

              (3) For purposes of this Agreement, the “Subscription Expiration
Deadline” means 5:00 p.m. New York City time on such date that is specified in the
Rights Offering Procedures or such other date as the Company, subject to the approval of
the Required Backstop Parties, may specify in a notice provided to the Eligible Holders
of Eligible Claims before 9:00 a.m. New York City time on the Business Day before the
then-effective Subscription Expiration Deadline. For purposes of this Agreement,
“Business Day” means any day of the year on which national banking institutions in New
York City are open to the public for conducting business and are not required or
authorized to close.


                                             4
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page64
                                                               64of
                                                                  of98
                                                                     98




        (e) NewCo will issue the Rights Offering Shares to the Eligible Holders of
 Eligible Claims with respect to which Subscription Rights were validly exercised by
 such Eligible Holders of Eligible Claims upon the Effective Date. The portion of
 Rights Offering Shares issued to an Eligible Holder who elects to acquire such Rights
 Offering Shares shall be rounded down to the nearest whole share.

         (f) If the Subscription Agent for any reason does not receive from an Eligible
 Holder of Eligible Claims both a timely and duly completed Rights Offering
 Subscription Form and timely payment for the Rights Offering Shares being purchased
 by such Eligible Holder of Eligible Claims, the Rights Offering Procedures shall
 provide that, unless otherwise approved by the Company and the Required Backstop
 Parties, such Eligible Holder of Eligible Claims shall be deemed to have relinquished
 and waived its right to participate in the Rights Offering.

         (g) As soon as reasonably practicable following the Subscription Expiration
 Deadline, but, in any event, no later than four (4) Business Days prior to the Effective
 Date and on the same date as delivered under the FLTL Backstop Agreement, the
 Company, on behalf of NewCo, will deliver to each Backstop Party by email delivery a
 written notice (the “Backstop Funding Notice”) of: (i) the number of Rights Offering
 Shares that such Backstop Party has subscribed to purchase pursuant to such Backstop
 Party’s Rights Offering Subscription Form (including, for the avoidance of doubt,
 those Rights Offering Shares to be purchased by such Backstop Party pursuant to
 certain Subscription Rights allocated to certain of its Related Funds as provided on
 Schedule 1, which Subscription Rights will be allocated to such Backstop Party’s
 Related Funds based on Eligible Claims held by its Related Funds as of the
 Subscription Record Date) and the aggregate purchase price therefor; (ii) the aggregate
 number of Unsubscribed Shares, if any, and the aggregate purchase price therefor; (iii)
 the aggregate number of Unsubscribed Shares to be issued and sold to such Backstop
 Party based upon each Backstop Party’s Backstop Commitment Percentage and the
 aggregate purchase price therefor (together with the amounts referenced in (i), such
 Backstop Party’s “Funding Amount”); (iv) wire instructions for a segregated account
 (the “Funding Account”), which will be an account held in an agreed upon, nationally
 recognized financial institution if the Required Backstop Parties so request, to which
 such Backstop Party shall deliver an amount equal to its Funding Amount; and (v) the
 estimated deadline for delivery of the Funding Amount which shall be one (1) Business
 Day before the expected Effective Date (the “Backstop Funding Deadline”); provided
 that, such date shall be the same date as the Backstop Funding Deadline under the
 FLTL Backstop Agreement; and, provided, further that each Backstop Party shall use
 commercially reasonable efforts to deliver the Funding Amount as soon as practicable
 following delivery of the Backstop Funding Notices but in no event later than the
 Backstop Funding Deadline. Each Backstop Party shall deliver and pay its applicable
 Funding Amount by wire transfer in immediately available funds in U.S. dollars into
 the Funding Account. If this Agreement is terminated pursuant to Section 15 after such
 delivery, such funds shall be released to the respective Backstop Party, without any
 interest accrued thereon, promptly following such termination.



                                           5
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page65
                                                               65of
                                                                  of98
                                                                     98




                        Section 2. THE BACKSTOP COMMITMENTS.

        (a) On the basis of the representations and warranties contained herein, but
 subject to the conditions set forth in Section 12, each of the Backstop Parties, severally
 and not jointly, agrees to:

               (i)    subscribe for, in accordance with Section 1(d)(2), and purchase, in
      accordance with Section 1(g), the Rights Offering Shares allocated to such
      Backstop Party (including, for the avoidance of doubt, those Rights Offering
      Shares to be purchased by such Backstop Party pursuant to certain Subscription
      Rights allocated to certain of its Related Funds, which Subscription Rights will be
      allocated to such Backstop Party’s Related Funds based on Eligible Claims held
      by its Related Funds as of the Subscription Record Date) at the aggregate
      purchase price therefor based upon the Per Share Price; and

               (ii)   purchase, in accordance with Section 1(g), its Backstop
      Commitment Percentage of the Unsubscribed Shares at the aggregate purchase
      price therefor based upon the Per Share Price (together with its commitment
      pursuant to Section 2(a)(i), the “Backstop Commitments”).

        (b) On the basis of the representations and warranties herein contained, as
 consideration for the Backstop Commitments and the other undertakings of the
 Backstop Parties herein, NewCo will pay to the Backstop Parties, in the aggregate, on
 the Effective Date, a nonrefundable aggregate premium in an amount equal to 8% of
 the Rights Offering Amount (the “Backstop Commitment Premium”), which
 Backstop Commitment Premium shall be deemed fully earned by the Backstop Parties
 upon the execution of this Agreement, in the form of shares of New Equity Interests
 (issued at the Per Share Price), which shall be allocated among the Backstop Parties
 pro rata based on each Backstop Party’s Backstop Commitment Percentage. The
 shares issued in respect of the Backstop Commitment Premium shall be issued in
 reliance upon the exemption from registration under the Securities Act provided in
 section 4(a)(2) of the Securities Act and/or Regulation D thereunder, and the Plan and
 the Disclosure Statement shall each include a statement to such effect.

         (c) On the Effective Date, the Backstop Parties will purchase only such amount
 of Rights Offering Shares and Unsubscribed Shares as is listed in the Backstop
 Funding Notice, without prejudice to the rights of NewCo or the Backstop Parties to
 seek later an upward or downward adjustment if the amount of Rights Offering Shares
 or Unsubscribed Shares in such Backstop Funding Notice is inaccurate and in such
 event, the respective obligations to fund additional purchase price or issue additional
 Rights Offering Shares or Unsubscribed Shares shall survive notwithstanding such
 Backstop Funding Notice.

     (d) Delivery of the Unsubscribed Shares, Rights Offering Shares and Backstop
 Commitment Premium will be made by NewCo to the respective Backstop Parties on


                                            6
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page66
                                                               66of
                                                                  of98
                                                                     98




 the Effective Date upon the release of the Funding Amount of each Backstop Party
 from the Funding Account, upon which time such funds shall be delivered to NewCo
 by wire transfer of immediately available funds to the account specified by the
 Company, on behalf of NewCo, to the Backstop Parties at least twenty four (24) hours
 in advance.

       (e) Delivery of the shares in connection with the Backstop Commitment
 Premium will be made by NewCo to the respective Backstop Parties on the Effective
 Date.

                       Section 3. TRANSFER OF BACKSTOP COMMITMENT.

         (a) Each Backstop Party’s Backstop Commitment (excluding its Subscription
 Rights) shall only be transferable, in whole or in part, to a Permitted Transferee (as
 defined below); provided that the transferring Backstop Party shall give notice of its
 intent to transfer its Backstop Commitment (other than to a Related Fund (as defined
 below)), whether in whole or in part, (“Backstop Transfer Notice”) to the non-
 transferring Backstop Parties and such non-transferring Backstop Parties shall have a
 right, but not an obligation, for a period of ten (10) days following receipt of the
 Backstop Transfer Notice (or such period ending three (3) days prior to the Backstop
 Funding Date, if sooner) to purchase its pro rata share thereof based on the proportion
 of its Backstop Commitment to the aggregate amount of Backstop Commitments of all
 non-transferring Backstop Parties purchasing such transferring Backstop Party’s
 Backstop Commitment, on the terms described in the Backstop Transfer Notice. If
 such non-transferring Backstop Parties do not elect to purchase all of the Backstop
 Commitment offered in the Backstop Transfer Notice, then the transferring Backstop
 Party shall have the right to complete such transfer to any third party who is a
 Permitted Transferee on terms and conditions that are at least as favorable in the
 aggregate to such transferring Backstop Party as the terms and conditions set forth in
 the Backstop Transfer Notice. Any Permitted Transferee of the Backstop Commitment
 shall agree in writing to be bound by the representations, warranties, covenants and
 obligations of such transferring Backstop Party under this Agreement and the
 Restructuring Support Agreement and shall, as a condition of such transfer, provide the
 Company and the non-transferring Backstop Parties with evidence reasonably
 satisfactory to them that such transferee is reasonably capable of fulfilling such
 obligations, including such financial information as may reasonably be requested by
 the Company or its representatives demonstrating the ability of the Permitted
 Transferee to fund the entire amount of its existing Backstop Commitment plus the
 amount of the Backstop Commitment transferred to such Permitted Transferee.
 “Permitted Transferee” means (i) a Related Fund or (ii) any other Backstop Party.

        (b) Notwithstanding the foregoing, a Backstop Party may assign its Backstop
 Commitment (including its Subscription Rights), to any fund, account or investment
 vehicle that is controlled, managed, advised or sub-advised by such Backstop Party, an
 Affiliate thereof or the same investment manager, advisor or subadvisor as the
 Backstop Party or an Affiliate of such investment manager, advisor or subadvisor
 (each, a “Related Fund”) without submitting a Backstop Transfer Notice, in which

                                          7
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page67
                                                               67of
                                                                  of98
                                                                     98




 case such Related Fund transferee shall agree in writing to be bound by the
 representations, warranties, covenants and obligations of such transferring Backstop
 Party under this Agreement and the Restructuring Support Agreement, shall make the
 representations set forth in Section 6 hereof as of the date of such transfer as if it was a
 Backstop Party, and shall, as a condition of such transfer, provide the Company and the
 non-transferring Backstop Parties with evidence reasonably satisfactory to them that
 such transferee is reasonably capable of fulfilling such obligations. In such event, the
 assigning Backstop Party shall remain fully obligated for its Backstop Commitment.
 For purposes of this Agreement, (i) “Affiliate” shall mean with respect to any specified
 Person (as defined below), any other Person that, at the time of determination, directly
 or indirectly through one or more intermediaries, Controls (as defined below), is
 Controlled by or is under common Control with such specified Person and (ii)
 “Control” shall mean, as to any Person, the power to direct or cause the direction of
 the management and policies of such Person, whether through the ownership of voting
 securities, by contract or otherwise. The terms “Controlled by,” “Controlled” and
 “under common Control with” shall have correlative meanings.

                          Section 4. BACKSTOP PARTY DEFAULT. Any Backstop Party
                 that fails to timely fund its Backstop Commitment or fully exercise all
                 Subscription Rights held by it in the Rights Offering (a “Defaulting
                 Backstop Party”) will be liable for the consequences of its breach and
                 the parties hereto can enforce rights of money damages and/or specific
                 performance upon the failure to timely fund by the Defaulting Backstop
                 Party. Each of the non-defaulting Backstop Parties shall have the right,
                 but not the obligation, to assume its pro rata share of such Defaulting
                 Backstop Party’s Backstop Commitment, based on the proportion of its
                 Backstop Commitment to the aggregate amount of Backstop
                 Commitments of all non-defaulting Backstop Parties assuming such
                 Defaulting Backstop Party’s Backstop Commitment. No Defaulting
                 Backstop Party shall be entitled to any portion of the Backstop
                 Commitment Premium. The Backstop Commitment Premium allocated
                 to the Defaulting Backstop Party shall be reallocated, pro rata, to the
                 non-defaulting Backstop Parties who have assumed the Defaulting
                 Backstop Party’s Backstop Commitment.

                        Section 5. REPRESENTATIONS AND WARRANTIES OF THE
                 COMPANY. The Company represents and warrants to, and agrees with,
                 the Backstop Parties, NewCo and the Credit Bid Purchaser as set forth
                 below. Except for representations, warranties and agreements that are
                 expressly limited as to their date, each representation, warranty and
                 agreement is made as of the date hereof and as of the Effective Date.

         (a) Organization and Qualification. The Company and each of its subsidiaries
 is duly organized, validly existing and in good standing under the laws of its respective
 jurisdiction of incorporation or organization and has the requisite power and authority
 to own, lease and operate its properties and to carry on its business as now conducted.
 The Company and each of its subsidiaries is duly qualified or authorized to do business

                                             8
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page68
                                                               68of
                                                                  of98
                                                                     98




 and is in good standing under the laws of each jurisdiction in which it owns or leases
 real property or in which the conduct of its business or the ownership of its properties
 requires such qualification or authorization, except where the failure to be so qualified,
 authorized or in good standing would not be reasonably likely to result in a Material
 Adverse Effect (as defined below).

        (b) Power and Authority.

                (i)   The Company has the requisite corporate power and authority to
      enter into, execute and deliver this Agreement and, subject to entry of the
      Commitment Approval Order, the Confirmation Order and consummation of the
      Plan, to perform its obligations hereunder. The Company has taken all necessary
      corporate action required for the due authorization, execution, delivery and
      performance by it of this Agreement.

               (ii)   The Company has the requisite corporate power and authority to
      file the Plan with the Bankruptcy Court and, subject to entry of the Confirmation
      Order and consummation of the Plan, to perform its obligations thereunder, and as
      of the Effective Date will have taken all necessary corporate action required for
      the performance by it of the Plan.

        (c) Execution and Delivery; Enforceability. Subject to the entry of the
 Disclosure Statement Order, the Commitment Approval Order, and the Confirmation
 Order or an order of the Bankruptcy Court approving the 363 Credit Bid Transaction
 pursuant to section 363 of the Bankruptcy Code, this Agreement will be, duly executed
 and delivered by the Company and each of the other Debtors party thereto. Upon entry
 of the Commitment Approval Order and assuming this Agreement has been duly
 authorized, executed and delivered by the Backstop Parties, each of the obligations
 hereunder will constitute the valid and legally binding obligations of the Company and
 enforceable against the Company in accordance with its terms.

         (d) No Conflict. Subject to entry of the Commitment Approval Order, the
 distribution of the Subscription Rights and the execution and delivery by the Company
 of this Agreement and compliance by it with all of the provisions hereof and the
 consummation of the transactions contemplated hereby: (i) will not conflict with or
 result in a breach or violation of, any of the terms or provisions of, or constitute a
 default under (with or without notice or lapse of time, or both), or result, except to the
 extent expressly provided in or contemplated by the Plan, in the acceleration of, or the
 creation of any lien under, any indenture, mortgage, deed of trust, loan agreement or
 other agreement or instrument to which the Company or any of its subsidiaries is a
 party or by which the Company or any of its subsidiaries is bound or to which any of
 their properties or assets is subject; (ii) will not result in any violation of the provisions
 of the organizational documents of the Company or any of its subsidiaries; and (iii)
 assuming the accuracy of the Backstop Parties’ representations and warranties in
 Section 6, will not result in any violation of, or any termination or material impairment
 of any rights under, any statute or any license, authorization, injunction, judgment,
 order, decree, rule or regulation of any court or governmental agency or body having

                                              9
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page69
                                                               69of
                                                                  of98
                                                                     98




 jurisdiction over the Company or any of its subsidiaries or any of their respective
 properties, except in any such case described in clause (i) or clause (iii), as would not,
 individually or in the aggregate, reasonably be expected to result in a Material Adverse
 Effect. “Material Adverse Effect” means a result, event, occurrence, change,
 circumstance, development or consequence that, individually or in the aggregate,
 would reasonably be expected to (a) materially and adversely affect the value,
 condition (financial or otherwise) or results of operations of the Acquired Interests (as
 defined in the Credit Bid Purchase Agreement) taken as a whole or (b) materially and
 adversely affect the ability of the Company to perform their obligations under this
 Agreement or the documents executed in connection with the Credit Bid Purchase
 Agreement or consummate the transactions contemplated therein; provided, that, with
 respect to clause (a) only, any result, event, occurrence, change, circumstance,
 development or consequence to the extent resulting from any of the following matters
 shall not be taken into account in determining whether a Material Adverse Effect has
 occurred: (i) changes in financial or securities markets generally; (ii) changes in
 general economic or political conditions in the United States or worldwide; (iii)
 changes in conditions or developments generally applicable to the oil and gas industry
 in the area where the Acquired Interests are located, including, but not limited to,
 changes in the market price of oil and natural gas; (iv) actions taken after the date of
 this Agreement as required by this Agreement or with the written consent of the
 Majority Backstop Parties; (v) the commencement or pendency of the Bankruptcy
 Cases and any adverse effects resulting therefrom, (vi) entering into the Credit Bid
 Purchase Agreement or the announcement of the transactions contemplated in the
 Credit Bid Purchase Agreement (provided, that this clause (vi) shall not be excluded
 with respect to the representations and warranties and related conditions contained in
 this Credit Bid Purchase Agreement that address the consequences of the execution,
 announcement or performance of this Agreement or the consummation of the
 transactions contemplated hereby); (vii) acts of God, including hurricanes, storms or
 other naturally occurring events; (viii) acts or failures to act of Governmental Units,
 except as a result of any action or inaction by or on behalf of the Company; (ix) any
 epidemic, pandemic or disease outbreak (including the COVID-19 virus) or hostilities,
 terrorist activities or war or any similar disorder and, in each case, governmental
 actions related thereto; (x) matters that are cured or no longer exist by the earlier of
 Effective Date and the termination of this Agreement; (xi) any change in laws or in
 GAAP and any interpretations thereof from and after the Effective Date; (xii) any
 reclassification or recalculation of reserves in the ordinary course of business (xiii)
 natural declines in well performance;(xiv) the departure of officers or directors of the
 Company after the Effective Date; (xvi) any objections in the Bankruptcy Court to (A)
 this Agreement and the other ancillary documents and the transactions contemplated in
 the Credit Bid Purchase Agreement, or (B) the reorganization of any Company and any
 related plan of reorganization or disclosure statement; and (xvii) any order of the
 Bankruptcy Court (except any such order that would preclude or prohibit the Company
 from consummating the transactions contemplated by the Credit Bid Purchase
 Agreement) or any actions or omissions of the Company in compliance therewith;
 provided, that, with respect to clauses (i) through (iii), (vii), (viii), (ix) and (xi) any
 such result, event, occurrence, change, circumstance, development or consequence


                                            10
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page70
                                                               70of
                                                                  of98
                                                                     98




 shall not be disregarded to the extent that it has had a disproportionate effect on the
 Acquired Interests relative to similar oil and gas assets in the Gulf of Mexico held by
 other participants in the industries in which the Acquired Interests are operated.

         (e) Consents and Approvals. Subject to entry of the Commitment Approval
 Order, and assuming the accuracy of the Backstop Parties’ representations and
 warranties in Section 6, no consent, approval, authorization, order, registration or
 qualification of or with any court or governmental agency or body having jurisdiction
 over the Company or any of its subsidiaries is required for the distribution of the
 Subscription Rights the execution and delivery by the Company of this Agreement and
 compliance by them with all of the provisions hereof (including payment of the
 Indemnification Obligations and the Transaction Expenses of the Backstop Parties as
 required herein) and the consummation of the transactions contemplated hereby, except
 (i) the entry of the Confirmation Order, (ii) filings, if any, pursuant to the HSR Act and
 the expiration or termination of all applicable waiting periods thereunder or any
 applicable notification, authorization, approval or consent under any other Antitrust
 Laws in connection with the transactions contemplated by this Agreement, (iii) the
 filing of any other corporate documents in connection with the transactions
 contemplated by this Agreement with applicable state filing agencies, (iv) such
 consents, approvals, authorizations, registrations or qualifications as may be required
 under foreign securities laws, federal securities laws or state securities or Blue Sky
 laws in connection with the offer and sale of the Rights Offering Shares, Unsubscribed
 Shares and the Backstop Commitment Premium and (v) such consents, approvals,
 authorizations, registrations or qualifications the absence of which would not,
 individually or in the aggregate, reasonably be expected to result in a Material Adverse
 Effect. “Antitrust Laws” means the Hart Scott Rodino Antitrust Improvements Act of
 1976, as amended, and the rules and regulations promulgated thereunder (the “HSR
 Act”) and any similar law enforced by any governmental antitrust entity of any
 jurisdiction regarding pre-acquisition notifications for the purpose of competition
 reviews of mergers and acquisitions, the Sherman Act, as amended, the Clayton Act, as
 amended, the Federal Trade Commission Act, as amended, and all other applicable
 laws that are designed or intended to prohibit, restrict or regulate actions or
 transactions having the purpose or effect of monopolization or restraint of trade or
 lessening of competition through merger or acquisition or effectuating foreign
 investment.

         (f) No General Solicitation. Neither the Company nor any Affiliate thereof or
 any Person acting on its or any of their behalf has engaged, or will engage, in any form
 of general solicitation or general advertising (within the meaning of Rule 502(c) under
 the Securities Act) in connection with the offering of the sale of the Unsubscribed
 Securities or the sale of the Rights Offering Shares subject to the Subscription Rights.
 Other than this Agreement and the documents and agreements expressly contemplated
 under the Plan (including the Rights Offering Procedures), none of the Company or
 any Affiliate thereof has entered into any agreement or arrangement with any Person in
 relation to the sale of the Unsubscribed Shares or the sale of the Rights Offering Shares
 subject to the Subscription Rights. None of the Company, any of its Affiliates or any
 Person acting on its or their behalf, directly or indirectly, has made or will make any

                                           11
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page71
                                                               71of
                                                                  of98
                                                                     98




 offers or sales of any security, or has solicited or will solicit offers to buy, or otherwise
 has negotiated or will negotiate in respect of, any security, under circumstances that
 would require the registration of any of the securities offered or sold in connection
 with the Rights Offering or under this Agreement under the Securities Act.

                          Section 6. REPRESENTATIONS AND WARRANTIES OF THE
                 BACKSTOP PARTIES. Each of the Backstop Parties, severally and not
                 jointly, represents and warrants to, and agrees with, the Company as set
                 forth below. Each representation, warranty and agreement is made as of
                 the date hereof and as of the Effective Date.

        (a) Formation. Such Backstop Party has been duly organized or formed, as
 applicable, and is validly existing as a corporation or other entity in good standing
 under the applicable laws of its jurisdiction of organization or formation.

        (b) Power and Authority. Such Backstop Party has the requisite power and
 authority to enter into, execute and deliver this Agreement and to perform its
 obligations hereunder and has taken all necessary action required for the due
 authorization, execution, delivery and performance by it of this Agreement.

        (c) Execution and Delivery. This Agreement has been duly and validly
 executed and delivered by such Backstop Party and constitutes its valid and binding
 obligation, enforceable against such Backstop Party in accordance with its terms.

         (d) Securities Laws Compliance. The Unsubscribed Shares will not be offered
 for sale, sold or otherwise transferred by such Backstop Party except pursuant to an
 effective registration statement under the Securities Act or in a transaction exempt
 from or not subject to registration under the Securities Act and any applicable state
 securities laws.

         (e) Purchase Intent. Such Backstop Party is acquiring the Unsubscribed Shares
 for its own account or for the accounts for which it is acting as investment advisors or
 manager, and not with a view to distributing or reselling such Unsubscribed Shares or
 any part thereof. Such Backstop Party understands that such Backstop Party must bear
 the economic risk of this investment indefinitely, unless the Unsubscribed Shares are
 registered pursuant to the Securities Act and any applicable state securities or Blue Sky
 laws or an exemption from such registration is available, and further understands that it
 is not currently contemplated that any Unsubscribed Shares will be registered at the
 time of issuance.

        (f) Investor Status. Such Backstop Party is an Accredited Investor. Such
 Backstop Party understands that the Unsubscribed Shares are being offered and sold to
 such Backstop Party in reliance upon specific exemptions from the registration
 requirements of United States federal and state securities laws and that the Company,
 the Credit Bid Purchaser and NewCo are relying upon the truth and accuracy of, and
 such Backstop Party’s compliance with, the representations, warranties, agreements,
 acknowledgments and understandings of such Backstop Party set forth herein in order


                                             12
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page72
                                                               72of
                                                                  of98
                                                                     98




 to determine the availability of such exemptions and the eligibility of such Backstop
 Party to acquire Unsubscribed Shares. Such Backstop Party has such knowledge and
 experience in financial and business matters such that it is capable of evaluating the
 merits and risks of its investment in the Unsubscribed Shares. Such Backstop Party
 understands and is able to bear any economic risks associated with such investment
 (including the necessity of holding such shares for an indefinite period of time). Except
 for the representations and warranties expressly set forth in this Agreement, such
 Backstop Party has independently evaluated the merits and risks of its decision to enter
 into this Agreement and disclaims reliance on any representations or warranties, either
 express or implied, by or on behalf of the Company, the Credit Bid Purchaser or
 NewCo. Such Backstop Party acknowledges that it has been afforded the opportunity
 to ask questions and receive answers concerning the Company and its subsidiaries and
 to obtain additional information that it has requested to verify the accuracy of the
 information contained herein.

        (g) Consents and Approvals. Assuming the accuracy of the Company’s
 representations and warranties in Section 5, no consent, approval, authorization, order,
 registration or qualification of or with any court or governmental agency or body
 having jurisdiction over such Backstop Party or any of its properties is required for the
 purchase of the New Equity Interests subscribed for by the Backstop Parties in the
 Rights Offering, the Unsubscribed Shares or the shares issued pursuant to the Backstop
 Commitment Premium (collectively, the “Backstop Party Shares”) by the Backstop
 Parties hereunder and the execution and delivery by such Backstop Party of this
 Agreement and performance of and compliance by it with all of the provisions hereof
 and thereof (and the consummation of the transactions contemplated hereby and
 thereby), except (i) the entry of the Confirmation Order, (ii) filings, if any, pursuant to
 the HSR Act and the expiration or termination of all applicable waiting periods
 thereunder or any applicable notification, authorization, approval or consent under any
 other Antitrust Laws in connection with the transactions contemplated by this
 Agreement, (iii) the filing of any other corporate documents in connection with the
 transactions contemplated by this Agreement with applicable state filing agencies, (iv)
 such consents, approvals, authorizations, registrations or qualifications as may be
 required under foreign securities laws, federal securities laws or state securities or Blue
 Sky laws in connection with the offer and sale of the Rights Offering Shares,
 Unsubscribed Shares and the Backstop Commitment Premium and (v) such consents,
 approvals, authorizations, registrations or qualifications the absence of which would
 not, individually or in the aggregate, reasonably be expected to result in a material
 adverse effect on the ability of such Backstop Party to perform its obligations under
 this Agreement.

        (h) Sufficiency of Funds. Such Backstop Party will have sufficient immediately
 available funds to make and complete the payment of the Funding Amount on the
 Backstop Funding Deadline.

        (i) Legend. Each Backstop Party understands that all securities acquired by it
 as Unsubscribed Shares or issued in satisfaction of the Backstop Commitment
 Premium pursuant to this Agreement, if certificated, shall bear, or if uncertificated,

                                            13
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page73
                                                               73of
                                                                  of98
                                                                     98




 shall be deemed to include, a customary Securities Act legend for “restricted
 securities” and customary stop order instructions will be entered on the books of the
 Company’s transfer agent in respect of such securities.

        (j) No Brokers Fee. Such Backstop Party is not a party to any contract with
 any Person that would give rise to a valid claim against any of the Debtors for a
 brokerage commission, finder’s fee or like payment in connection with the Rights
 Offering or the sale of the Rights Offering Shares or the Unsubscribed Shares.

                     Section 7. ADDITIONAL COVENANTS OF THE COMPANY. The
                Company agrees with the Backstop Parties as follows:

         (a) Support of the Plan. The Company agrees that, for the duration of the
 Support Period (as defined in the Restructuring Support Agreement), the Company
 shall, and shall cause each of its subsidiaries included in the definition of “Company”
 in the Restructuring Support Agreement to use commercially reasonable efforts to (i)
 obtain approval of the Plan and consummate the Restructuring Transactions (as defined
 in the Restructuring Support Agreement), including timely filing any objection or
 opposition to any motion filed with the Bankruptcy Court seeking the entry of an order
 modifying or terminating the Company’s exclusive right to file and/or solicit
 acceptances of a plan of reorganization, directing the appointment of an examiner with
 expanded powers or a trustee, converting the Chapter 11 Cases or for relief that (A) is
 inconsistent with the Restructuring Support Agreement in any respect or (B) would, or
 would reasonably be expected to, frustrate the purposes of the Restructuring Support
 Agreement, including by preventing the consummation of the Restructuring
 Transactions and (ii) obtain orders of the Bankruptcy Court necessary to consummate
 the Restructuring Transactions.

         (b) Confirmation Order. The Company shall use its commercially reasonable
 efforts to obtain approval of the Plan. The Company shall provide to counsel to the
 Backstop Parties, in accordance with Section 18, a draft of any proposed Confirmation
 Order and a reasonable opportunity to review and comment on such proposed order
 prior to such proposed order being filed with the Bankruptcy Court.

         (c) Commitment Approval Order. The Company shall use its commercially
 reasonable efforts to (i) obtain the entry of an order by the Bankruptcy Court, in form
 and substance acceptable to the Debtors and the Required Backstop Parties, approving
 this Agreement, including the Backstop Commitment Premium, the Transaction
 Expenses, and the Indemnification Obligations (the “Commitment Approval Order”)
 and (ii) cause the Commitment Approval Order and any incorporated Orders to
 become Final Orders including by requesting that such Orders be a final Order
 immediately upon entry by the Bankruptcy Court pursuant to a waiver of Bankruptcy
 Rules 3020 and 6004(h), as applicable), in each case, as soon as reasonably practicable
 following the filing of the motion seeking entry of the Commitment Approval Order.
 The Company shall provide to counsel for the Backstop Parties copies of the proposed
 Commitment Approval Order, and any incorporated Orders, and a reasonable



                                          14
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page74
                                                               74of
                                                                  of98
                                                                     98




 opportunity to review and comment on such Orders prior to such Orders being filed
 with the Bankruptcy Court.

        (d) Rights Offering. The Company shall undertake its obligations with respect
 to the Rights Offering in accordance with the Plan and the Rights Offering Procedures.

        (e) Form D and Blue Sky. To the extent required before the Effective Date, the
 Company, on behalf of NewCo, shall timely file a Form D with the SEC with respect
 to the Unsubscribed Shares, to the extent required under Regulation D of the Securities
 Act. To the extent required, the Company shall, on or before the Effective Date, take
 such action as the Company shall reasonably determine is necessary in order to obtain
 an exemption for, or to qualify for sale or issuance to the Backstop Parties the
 Unsubscribed Shares under applicable securities and “blue sky” Laws of the states of
 the United States (or to obtain an exemption from such qualification) and any
 applicable foreign jurisdictions. To the extent required on or before the Effective Date,
 the Company shall pay all fees and expenses in connection with satisfying its
 obligations under this Section 7(e).

         (f) Unsubscribed Shares. The Company, in consultation with counsel for the
 Backstop Parties, shall determine the amount of Unsubscribed Shares, if any, and, in
 good faith, provide a Backstop Funding Notice that accurately reflects the amount of
 Unsubscribed Shares as so determined and to provide to the Backstop Parties a
 certification by the Subscription Agent of the Unsubscribed Shares or, if such
 certification is not available, such written backup to the determination of the
 Unsubscribed Shares as the Backstop Parties may reasonably request.

                        Section 8. ADDITIONAL COVENANTS OF THE BACKSTOP
                PARTIES. Each of the Backstop Parties agrees with the Company,
                severally and not jointly, as follows:

         (a) Approvals. Except as set forth in this Agreement or with the prior written
 consent of the Company, during the period from the date of this Agreement to the
 earlier of the Effective Date and the date on which this Agreement is terminated in
 accordance with its terms, the Backstop Parties shall use reasonable efforts to
 reasonably promptly take all actions and prepare and file all necessary documentation
 (including by reasonably cooperating with the Company as to the appropriate time of
 filing such documentation and its content) and to effect all applications that are
 necessary in connection with seeking any governmental approval, exemption or
 authorization from any governmental authority under any Antitrust Laws, that are
 necessary to consummate and make effective the transactions contemplated by this
 Agreement. Each Backstop Party shall reasonably promptly notify the Company (and
 furnish to it copies, if requested) of any communications from governmental
 authorities and shall not participate in any meeting with any such authority unless it
 consults with the Company in advance to the extent permitted by applicable law and
 gives the Company a reasonable opportunity to attend and participate thereat. The
 Backstop Parties shall not take any action that is intended or reasonably likely to



                                           15
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page75
                                                               75of
                                                                  of98
                                                                     98




 materially impede or delay the ability of the parties hereto to obtain any necessary
 approvals required for the transactions contemplated by this Agreement.

                        Section 9. TRANSACTION EXPENSES.

         (a) Until the earlier to occur of (x) the Closing and (y) the termination of this
 Agreement in accordance with its terms, the Debtors agree to pay in accordance with
 Section 9(b) the reasonable fees and expenses of Kasowitz Benson Torres LLP, solely
 to the extent they have been and are actually incurred in connection with (i) the
 negotiation, preparation and implementation of this Agreement, the amendment to the
 RSA and the other agreements and transactions contemplated hereby and (ii) in
 furtherance of the Restructuring Transactions (the “Transaction Expenses”). The
 Transaction Expenses shall, upon entry of the Commitment Approval Order, constitute
 allowed administrative expenses of the Debtors’ estates under sections 503(b) and 507
 of the Bankruptcy Code.

        (b) The Transaction Expenses accrued through the date on which the
 Commitment Approval Order is entered shall be paid as Restructuring Expenses (as
 defined in the Plan) on or after the Effective Date pursuant to the Plan. For the
 avoidance of doubt, the Transaction Expenses shall not be payable by the Debtors in
 the event of a termination of this Agreement pursuant to Section 15(b)(i) and 15(c)(i)
 and the Backstop Parties shall promptly reimburse the Company for all Transaction
 Expenses paid by the Company prior to any such termination; provided that for the
 avoidance of doubt, the Transaction Expenses shall still be due and payable to any
 Backstop Party that shall not have been the cause of the termination of this Agreement
 pursuant to Section 15(b)(i) and 15(c)(i).

                        Section 10. SUPPORT OF PLAN. Each Backstop Party agrees,
                severally and not jointly, that, for the duration of the Support Period,
                such Backstop Party shall comply with Section 3(a) of the
                Restructuring Support Agreement, to the extent applicable.

                        Section 11. 363 CREDIT BID TRANSACTION. In the event the
                credit bid sale transaction to the Credit Bid Purchaser (or another
                special purpose bidding entity formed by or at the direction of the
                Prepetition FLTL Lenders) is pursued pursuant to section 363 as
                contemplated in the Plan (the “363 Credit Bid Transaction”), the
                Parties agree to support and take reasonable steps to facilitate the Credit
                Bid Transaction, and cooperate in good faith with the Required DIP
                Lenders and Requisite FLTL Lenders to facilitate the 363 Credit Bid
                Transaction, including, without limitation, by making any amendments
                to this Agreement; provided that any such amendments are (i)
                consistent with the SLTL Term Sheet (as defined in the RSA) or (ii) do
                not materially and adversely impact the rights of the Backstop Parties
                under this Backstop Agreement or the treatment of the holders of
                Allowed SLTL Claims under the SLTL Term Sheet.



                                           16
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page76
                                                               76of
                                                                  of98
                                                                     98




                         Section 12. CONDITIONS TO THE OBLIGATIONS OF THE
                 BACKSTOP PARTIES. The obligations of the Backstop Parties to
                 purchase Rights Offering Shares and Unsubscribed Shares pursuant to
                 their respective Backstop Commitments on the Effective Date are
                 subject to the satisfaction of the following conditions (unless waived by
                 the Required Backstop Parties), except where the failure to satisfy any
                 such condition results solely from the failure by any Backstop Party to
                 comply with this Agreement:

        (a) Commitment Approval Order. The entry of the Commitment Approval
 Order, which Commitment Approval Order shall be a Final Order.

        (b) Plan and Confirmation Order. The entry of the Confirmation Order, which,
 solely with respect to any terms applicable to this Rights Offering or the SLTL
 Warrants, shall be in form and substance reasonably acceptable to the Debtors and the
 Required Backstop Parties.

        (c) Conditions to the Plan. The conditions to the occurrence of the Effective
 Date set forth in the Plan and the Confirmation Order shall have been satisfied or
 waived by the Company in accordance with the terms of the Plan, and the Effective
 Date shall have occurred or be deemed to have occurred.

        (d) Rights Offering. The Rights Offering shall have commenced and shall have
 been conducted in all material respects in accordance with this Agreement and the
 Rights Offering Procedures, and the Subscription Expiration Deadline shall have
 occurred.

       (e) Backstop Funding Notice. The Backstop Parties shall have received a
 Backstop Funding Notice in accordance with Section 1(g).

          (f) Valid Issuance. The Rights Offering Shares shall be, upon (i) payment of
 the aggregate purchase price as provided herein and (ii) the Effective Date, validly
 issued and outstanding, and free and clear of all taxes, liens, pre-emptive rights, rights
 of first refusal, subscription and similar rights, except as set forth herein, and other than
 liens pursuant to applicable securities laws.

        (g) No Restraint. No judgment, injunction, decree or other legal restraint shall
 be in effect that prohibits the consummation of the Restructuring.

        (h) Representations and Warranties.

               (i)    The representations and warranties of the Company contained in
      Sections 5(a) and (d) qualified as to materiality or Material Adverse Effect shall
      be true and correct, and those not so qualified shall be true and correct in all
      material respects on and as of the Effective Date as if made on and as of the
      Effective Date (or, to the extent made as of a specific date, as of such date); and



                                            17
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page77
                                                               77of
                                                                  of98
                                                                     98




               (ii)   all other representations and warranties of the Company contained
      in Section 5 shall be true and correct (without giving effect to any qualification set
      forth therein as to “materiality”, “Material Adverse Effect” or other qualifications
      based on the word “material” or similar phrases) on and as of the Effective Date
      as if made on and as of the Effective Date (or, to the extent made as of a specific
      date, as of such date), except, where the failure of such representations and
      warranties to be so true and correct does not have, and would not reasonably be
      expected to have, a Material Adverse Effect.

        (i) Covenants. The Company shall have performed and complied in all
 material respects with all material obligations and agreements required in this
 Agreement to be performed or complied with by it prior to the Effective Date.

         (j) Backstop Commitment Premium; Transaction Expenses. All premiums and
 other amounts, including the Backstop Commitment Premium and Transaction
 Expenses, required to be paid or reimbursed by the Company or NewCo, as applicable,
 to the Backstop Parties as of the Effective Date shall have been so paid or reimbursed.

        (k) Restructuring Support Agreement. The Restructuring Support Agreement
 shall not have been terminated and shall remain in full force and effect with respect to
 the Backstop Parties.

         (l) NewCo Entities. NewCo and Credit Bid Purchaser shall have signed the
 joinder attached hereto as Exhibit A (the “NewCo Entities Joinder”) and become a
 party to this Agreement and all the representations and warranties in Section 2 of the
 Joinder shall be true and correct in all material respects.

                        Section 13. CONDITIONS TO THE OBLIGATIONS OF THE
                COMPANY. The obligations of the Company pursuant to this
                Agreement are subject to satisfaction of the following conditions
                (unless waived by the Company), except where the failure to satisfy
                any such condition is the result of a failure by the Company to comply
                with this Agreement:

        (a) Plan and Confirmation Order. The Plan, as approved, and the
 Confirmation Order, as entered by the Bankruptcy Court, and which shall have become
 a Final Order, shall each be consistent in all material respects with the RSA.

       (b) Conditions to the Plan. The conditions to the occurrence of the Effective
 Date set forth in the Plan and the Confirmation Order shall have been satisfied or
 waived by the Company in accordance with the terms of the Plan, and the Effective
 Date shall have occurred or be deemed to have occurred.

       (c) Rights Offering. The Rights Offering shall have been conducted and the
 Subscription Expiration Deadline shall have occurred.

     (d) Funding Amount. Each Backstop Party shall have wired its Funding
 Amount into the Funding Account.

                                           18
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page78
                                                               78of
                                                                  of98
                                                                     98




         (e) Representations and Warranties. The representations and warranties of the
 Backstop Parties set forth in this Agreement qualified as to materiality shall be true and
 correct, and those not so qualified shall be true and correct in all material respects, in
 each case, on and as of the Effective Date as if made on and as of the Effective Date
 (or, to the extent given as of a specific date, as of such date).

        (f) Covenants. The Backstop Parties shall have performed and complied in all
 material respects with all obligations and agreements required by this Agreement to be
 performed or complied with by the Backstop Parties on or prior to the Effective Date.

        (g) No Restraint. No judgment, injunction, decree or other legal restraint shall
 be in effect that prohibits the consummation of the Restructuring.

     (h) NewCo Entities. NewCo and Credit Bid Purchaser shall have signed the
 NewCo Entities Joinder and become parties to this Agreement.

                        Section 14. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.
                The representations and warranties made in this Agreement will not
                survive the Effective Date. Covenants and agreements that by their
                terms are to be satisfied after the Effective Date shall survive until
                satisfied in accordance with their terms, subject to termination pursuant
                to Section 15.

                        Section 15. TERMINATION.

        (a) Termination. This Agreement may be terminated by (i) the mutual written
 consent of the Company and the Required Backstop Parties or (ii) either the Company
 or any Backstop Party if the Effective Date has not occurred on or prior to September
 30, 2021 (the “Outside Date”), subject to the extension of such Outside Date by
 mutual agreement of the Required Backstop Parties and the Company.

        (b) Termination by the Company. The Company may terminate this Agreement
 by written notice to each Backstop Party upon the occurrence and during the
 continuance of any of the following:

                (i)     any Backstop Party shall have breached any representation,
      warranty, covenant or other agreement made by such Backstop Party in this
      Agreement, and such breach or inaccuracy would, individually or in the
      aggregate, result in a failure of a condition set forth in Section 13(d), Section
      13(e) or Section 13(f), if continuing on the Effective Date, being satisfied and
      such breach or inaccuracy is not cured by such Backstop Party by the earlier of
      (1) the tenth (10th) Business Day after the giving of notice thereof to such
      Backstop Party by the Company and (2) the Outside Date; provided that the
      Company shall not have the right to terminate this Agreement pursuant to this
      Section if it is then in breach of any representation, warranty, covenant or other
      agreement hereunder that would result in the failure of any condition set forth in
      Section 12 being satisfied; and provided, further, that prior to the Company being
      permitted to terminate the Agreement under this Section each of the other non-

                                           19
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page79
                                                                79of
                                                                   of98
                                                                      98




       breaching Backstop Parties shall have the right, but not the obligation, to assume
       its pro rata share of such breaching Backstop Party’s Backstop Commitment,
       based on the proportion of its Backstop Commitment to the aggregate amount of
       Backstop Commitments of all non-breaching Backstop Parties assuming such
       breaching Backstop Party’s Backstop Commitment, in which case the Company
       shall not have the right to terminate this Agreement pursuant to this Section;

                (ii)   the board of directors of the Company reasonably determining in
       good faith based upon the advice of outside counsel that failing to enter into an
       alternative transaction would be inconsistent with the exercise of its fiduciary
       duties under applicable law;

              (iii)   the Credit Bid Purchase Agreement (as defined in the Plan) is
       terminated, unless the 363 Credit Bid Transaction is pursued in accordance with
       Section 5.2(c) of the Plan;

               (iv)   the issuance by any governmental authority, including any
       regulatory authority or court of competent jurisdiction, of any ruling, judgment or
       order enjoining the consummation of or rendering illegal the Restructuring; or

               (v)   the Restructuring Support Agreement has been terminated in
       accordance with its terms, except as a result of a breach of the Restructuring
       Support Agreement by the Company or the other Debtors.

         (c) Termination by the Required Backstop Parties. The Required Backstop
  Parties may terminate this Agreement by written notice to the Company upon the
  occurrence and during the continuance of any of the following:

               (i)   the Restructuring Support Agreement is terminated or expires in
       accordance with its terms, is terminated with respect to the SLTL Lenders in
       accordance with its terms or otherwise ceases to be in full force and effect;

               (ii)    the Chapter 11 Cases are dismissed or converted to cases under
       chapter 7 of the Bankruptcy Code, or a trustee or examiner shall be appointed
       with respect to all or substantially all of the Debtors with enlarged powers
       (powers beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy
       Code) under Section 1106(b) of the Bankruptcy Code; or

              (iii)   the Credit Bid Purchase Agreement (as defined in the Plan) is
       terminated, unless the 363 Credit Bid Transaction is pursued in accordance with
       Section 5.2(c) of the Plan.

       (d)     Effect of Termination. Subject to Section 19, upon termination of this
Agreement, each party hereto shall be released from its commitments, undertakings and
agreements under or related to this Agreement and shall have the rights and remedies that
it would have had and shall be entitled to take all actions, whether with respect to the
transactions contemplated hereby or otherwise, that it would have been entitled to take
had it not entered into this Agreement. Notwithstanding anything contained herein, if this

                                            20
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page80
                                                                80of
                                                                   of98
                                                                      98




Agreement is terminated as a result of a breach of this Agreement by a party hereto, such
party shall not be released and shall remain liable for any damages resulting from such
termination. No fees, including any commitment fees shall be due and owing hereunder
following such termination.

                          Section 16. INDEMNIFICATION OBLIGATIONS.

        (a)    Enforceability. Notwithstanding anything in this Agreement to the contrary,
in the event that (i) the Restructuring Support Agreement is terminated with respect to
any Backstop Party in accordance with its terms, (ii) any Backstop Party does not timely
vote to accept the Plan, or (iii) any Backstop Party objects to the Plan, supports any party
that objects to the Plan or otherwise takes any other action opposing the Plan or the
Restructuring Transactions, this Section 16 shall be of no further force or effect solely
with respect to such Backstop Party (or any Indemnified Person related thereto) and any
obligations of the Company or NewCo under this Section 16 (including without limitation
the Indemnification Obligations) solely with respect to such Backstop Party (or any
Indemnified Person related thereto) shall terminate nunc pro tunc as of the date hereof;
provided, however, that if such Backstop Party, together with its Affiliates and Related
Funds (including any Affiliates or Related Funds that are also Backstop Parties), (i) holds
$25,000,000 or more in principal amount of SLTL Claims or (ii) has a Backstop
Commitment Percentage greater than or equal to 10%, then Section 16 shall be of no
further force or effect with respect to any Backstop Party or other Indemnified Person and
any obligations of the Company or NewCo under this Section 16 (including without
limitation the Indemnification Obligations) shall terminate nunc pro tunc as of the date
hereof.

       (b)     Company Indemnity. Prior to the Effective Date, the Company and,
following the Effective Date, NewCo (the “Indemnifying Party”) shall indemnify and
hold harmless each Backstop Party and its Affiliates, equity holders, members, partners,
general partners, managers and its and their respective representatives and controlling
persons, in each case in their capacity as such (each, an “Indemnified Person” and such
indemnification obligations, the “Indemnification Obligations”) from and against any
and all losses, claims, damages, liabilities and costs and expenses (other than Taxes of the
Backstop Parties except to the extent otherwise provided for in this Agreement)
(collectively, “Losses”) that any such Indemnified Person may incur or to which any such
Indemnified Person may become subject arising out of or in connection with this
Agreement and the transactions contemplated hereby, including the Backstop
Commitments, the Rights Offering, the payment of the Backstop Commitment Premium
or the use of the proceeds of the Rights Offering, the Transaction Expenses or any claim,
challenge, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company or its equity holders, Affiliates, creditors or any
other Person, and reimburse each Indemnified Person upon demand for reasonable
documented (with such documentation subject to redaction to preserve attorney client and
work product privileges) legal expenses of Kasowitz Benson Torres LLP as counsel to the
Backstop Parties incurred in connection with investigating, preparing to defend or
defending, or providing evidence in or preparing to serve or serving as a witness with

                                             21
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page81
                                                                81of
                                                                   of98
                                                                      98




respect to, any lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (including in connection with the enforcement of the indemnification
obligations set forth herein); provided, that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses (i) as to any Defaulting Backstop Party or any
Indemnified Person related thereto, caused by such default by such Backstop Party, (ii) to
the extent they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the bad faith, willful misconduct or gross negligence of such
Indemnified Person, (iii) resulting from any event or occurrence following the Effective
Date, including any Loss of an investment in NewCo, or (iv) as to any Backstop Party (or
any Indemnified Person related thereto) that has breached the terms of the Restructuring
Support Agreement or defaulted on any of its obligations thereunder.

        (c)     Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation, investigation or
proceeding (an “Indemnified Claim”), such Indemnified Person will, if a claim is to be
made hereunder against the Indemnified Party in respect thereof, notify the Indemnifying
Party in writing of the commencement thereof; provided, that (A) the omission to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially prejudiced by such
failure and (B) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified Person
otherwise than on account of this Section 16. In case any such Indemnified Claims are
brought against any Indemnified Person and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate therein,
and, at its election by providing written notice to such Indemnified Person, the
Indemnifying Party will be entitled to assume the defense thereof, with counsel
reasonably acceptable to such Indemnified Person. Notwithstanding anything herein to
the contrary, the Company shall have sole control over any Tax controversy or Tax audit
and shall be permitted to settle any liability for Taxes of the Company.

        (d)     Settlement of Indemnified Claims. The Indemnifying Party shall not be
liable for any settlement of any Indemnified Claims effected by such Indemnified Person
without the written consent of the Indemnifying Party. If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying Party
or if there is a final judgment for the plaintiff in any such Indemnified Claims, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person from
and against any and all Losses by reason of such settlement or judgment to the extent
such Losses are otherwise subject to indemnification by the Indemnifying Party hereunder
in accordance with, and subject to the limitations of, this Section 16. The Indemnifying
Party shall not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s sole
discretion), effect any settlement of any pending or threatened Indemnified Claims in
respect of which indemnity or contribution has been sought hereunder by such
Indemnified Person unless (i) such settlement includes an unconditional release of such
Indemnified Person in form and substance satisfactory to such Indemnified Person from
all liability on the claims that are the subject matter of such Indemnified Claims and (ii)


                                            22
 Case
  Case20-33948
       20-33948 Document
                 Document1408-1 FiledinonTXSB
                          1410 Filed      05/28/21 in TXSB Page
                                               on 05/28/21 Page82
                                                                82of
                                                                   of98
                                                                      98




such settlement does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnified Person.

        (e)     Contribution. If for any reason the foregoing indemnification is unavailable
to any Indemnified Person or insufficient to hold it harmless from Losses that are subject
to indemnification pursuant to Section 16(b), then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such Loss in such
proportion as is appropriate to reflect not only the relative benefits received by the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other hand, but
also the relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It is hereby
agreed that the relative benefits to the Indemnifying Party, on the one hand, and all
Indemnified Persons, on the other hand, shall be deemed to be in the same proportion as
(i) the total value received or proposed to be received by the Company pursuant to the
issuance and sale of the New Equity Interests in the Rights Offering contemplated by this
Agreement and the Plan, bears to (ii) the Backstop Commitment Premium paid or
proposed to be paid to the Backstop Parties. The Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or contributory
negligence or otherwise to the Indemnifying Parties, any Person asserting claims on
behalf of or in right of any of the Indemnifying Parties, or any other Person in connection
with an Indemnified Claim.

        (f)   Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Section 16 shall, to the extent
permitted by applicable law, be treated for all Tax purposes as adjustments to the
purchase price for the New Equity Interests subscribed for by the Backstop Parties in the
Rights Offering and the Unsubscribed Shares purchased by such Indemnified Person. The
provisions of this Section 16 are an integral part of the transactions contemplated by this
Agreement and without these provisions the Backstop Parties would not have entered into
this Agreement, and the obligations of the Company under this Section 16 shall constitute
allowed administrative expenses of the Debtors’ estate under Sections 503(b) and 507 of
the Bankruptcy Code and are payable without further order of the Bankruptcy Court, and
the Company may comply with the requirements of this Section 16 without further order
of the Bankruptcy Court.

                         Section 17. TAX TREATMENT. Each of the Parties intends that,
for U.S. federal income tax purposes, the Backstop Commitment Premium shall be
treated as option premium, and not as “fixed or determinable annual or periodical”
income within the meaning of Section 1441 and 1442 of the Internal Revenue Code of
1986, as amended. Each Party shall file all tax returns consistent with such treatment.
Each Party agrees that the Backstop Commitment Premium shall be free and clear of any
withholding or deduction for any applicable taxes.

                          Section 18. NOTICES. All notices and other communications
                  under this Agreement shall be in writing and shall be deemed given (a)
                  when delivered personally by hand (with written confirmation of
                  receipt), (b) when sent by facsimile (with written confirmation of

                                             23
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page83
                                                               83of
                                                                  of98
                                                                     98




                  transmission), (c) five (5) days after being deposited with the United
                  States Post Office, by registered or certified mail, postage prepaid, (d)
                  one (1) Business Day following the day sent by overnight courier (with
                  written confirmation of receipt), or (e) when sent by electronic mail
                  (with acknowledgment received), in each case at the following
                  addresses and facsimile numbers (or to such other address or facsimile
                  number as a party hereto may have specified by like notice):

       If to Backstop Parties, to each of the undersigned Backstop Parties at the
addresses listed on the signatures pages hereto,

               with a copy to:

               Kasowitz Benson Torres LLP
               1633 Broadway
               New York, NY 10019
               Attn: David Rosner, Esq.
                     Matthew Stein, Esq.
               (drosner@kasowitz.com)
               (mstein@kasowitz.com)


               If to the Company, to:

               Fieldwood Energy LLC
               2000 W. Sam Houston Parkway, S. Suite 1200
               Houston, Texas 77042
               Attention: Michael Dane
                          Thomas R. Lamme
               Email:     MDane@fwellc.com
                          TLamme@fwellc.com

               with a copy to (which shall not constitute notice):

                Weil, Gotshal & Manges LLP
                767 Fifth Avenue
                New York, NY 10153
                Attention: Rodney L. Moore
                           Samuel C. Peca
                           Matt Barr
                           Alfredo R. Perez
                           Jessica Liou
                Email:     rodney.moore@weil.com
                           samuel.peca@weil.com
                           matt.barr@weil.com
                           alfredo.perez@weil.com
                           jessica.liou@weil.com

                                            24
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page84
                                                               84of
                                                                  of98
                                                                     98




                     Section 19. SURVIVAL. Notwithstanding the termination of this
             Agreement, the agreements and obligations of the parties hereto in
             Section 15(d) and Section 17 through Section 25 shall survive such
             termination and shall continue in full force and effect for the benefit of
             the parties hereto in accordance with the terms hereof.

                     Section 20. ASSIGNMENT; THIRD PARTY BENEFICIARIES.
             Neither this Agreement nor any of the rights, interests or obligations
             under this Agreement may be assigned by any of the parties hereto
             without the prior written consent of the other parties hereto.
             Notwithstanding the previous sentence, the Backstop Parties’
             obligations hereunder may be assigned, delegated or transferred, in
             whole or in part, by any Backstop Party to any Permitted Transferee (in
             accordance with Section 3).

                     Section 21. COMPLETE AGREEMENT. This Agreement
             (including the Exhibits, the Schedules, and the other documents and
             instruments referred to herein) constitutes the entire agreement of the
             parties hereto and supersedes all prior agreements, arrangements or
             understandings, whether written or oral, among the parties hereto with
             respect to the subject matter of this Agreement, except that the parties
             hereto acknowledge that any confidentiality agreements heretofore
             executed among the parties hereto will continue in full force and effect.

                     Section 22. GOVERNING LAW; SUBMISSION TO JURISDICTION;
             SELECTION OF FORUM; WAIVER OF TRIAL BY JURY. This Agreement,
             and all claims or causes of action (whether in contract or tort) that may
             be based upon, arise out of or relate to this Agreement (including the
             exhibits and schedules hereto), or the negotiation, execution,
             termination, performance or nonperformance of this Agreement
             (including the exhibits and schedules hereto), shall be governed by and
             construed in accordance with the laws of the State of New York
             applicable to contracts made and performed in such State, without
             regard to any conflict of laws principles thereof. Each party hereto
             agrees that it shall bring any action or proceeding in respect of any
             claim based upon, arising out of, or related to this agreement, any
             provision hereof or any of the transactions contemplated hereby, in the
             United States District Court for the Southern District of New York or
             any New York State court sitting in the Borough of Manhattan of New
             York City (the “Chosen Courts”), and solely in connection with claims
             arising under this Agreement or the transactions that are the subject of
             this Agreement (a) irrevocably submits to the exclusive jurisdiction of

                                       25
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page85
                                                               85of
                                                                  of98
                                                                     98




                the Chosen Courts, (b) waives any objection to laying venue in any
                such action or proceeding in the Chosen Courts and (c) waives any
                objection that the Chosen Courts are an inconvenient forum or do not
                have jurisdiction over any party hereto; provided that upon the
                commencement of the Chapter 11 Cases, the Bankruptcy Court shall be
                the sole Chosen Court. Each party hereto agrees that a judgment in any
                such dispute may be enforced in other jurisdictions by suit on the
                judgment or in any other manner provided by law. EACH PARTY
                HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
                ACTION, MATTER OR PROCEEDING BASED UPON, ARISING
                OUT OF, OR RELATED TO THIS AGREEMENT, ANY
                PROVISION HEREOF OR ANY OF THE TRANSACTIONS
                CONTEMPLATED HEREBY.

                        Section 23. COUNTERPARTS. This Agreement may be executed
                in any number of counterparts, all of which will be considered one and
                the same agreement and will become effective when counterparts have
                been signed by each of the parties hereto and delivered to the other
                parties hereto (including via facsimile or other electronic transmission),
                it being understood that each party need not sign the same counterpart.

                        Section 24. ACTION BY, OR CONSENT OR APPROVAL OF, THE
                BACKSTOP PARTIES. Whenever this Agreement refers to any action to
                be taken by, or any consent or approval to be given by, the Backstop
                Parties, unless otherwise expressly provided in any particular instance,
                such reference shall be deemed to require the action, consent or
                approval of the Required Backstop Parties.

                        Section 25. AMENDMENTS AND WAIVERS.

          (a) This Agreement may be amended, modified or supplemented and the terms
 and conditions of this Agreement may be waived, only by a written instrument signed
 by the Company and the Required Backstop Parties and subject, to the extent required
 after the Petition Date, to the approval of the Bankruptcy Court; provided that any
 modification of, or amendment or supplement to, this Agreement that would have the
 effect of (i) materially and adversely affecting any Backstop Party in a manner that is
 disproportionate to any other Backstop Party, (ii) increasing the aggregate purchase
 price to be paid by all of the Backstop Parties in respect of the Backstop Party Shares,
 (iii) increasing or decreasing any Backstop Party’s Commitment Percentage (as set
 forth on Schedule 1) (other than as a result of a permitted transfer to which such
 Backstop Party is a party), or (iv) modifying this Section 25, shall require the prior
 written consent of each Backstop Party.

        (b) No delay on the part of any party hereto in exercising any right, power or
 privilege pursuant to this Agreement will operate as a waiver thereof, nor will any
 waiver on the part of any party hereto of any right, power or privilege pursuant to this
 Agreement, nor will any single or partial exercise of any right, power or privilege

                                           26
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page86
                                                               86of
                                                                  of98
                                                                     98




 pursuant to this Agreement, preclude any other or further exercise thereof or the
 exercise of any other right, power or privilege pursuant to this Agreement. The rights
 and remedies provided pursuant to this Agreement are cumulative and are not
 exclusive of any rights or remedies which any party hereto otherwise may have at law
 or in equity.

                         Section 26. SPECIFIC PERFORMANCE. The parties hereto
                acknowledge and agree that any breach of the terms of this Agreement
                would give rise to irreparable harm for which money damages would
                not be an adequate remedy and, accordingly, the parties hereto agree
                that in addition to any other remedies, each party hereto will be entitled
                to enforce the terms of this Agreement by a decree of specific
                performance without the necessity of proving the inadequacy of money
                damages as a remedy and without the necessity of posting bond.

                         Section 27. NO RECOURSE. Notwithstanding anything that may
                be expressed or implied in this Agreement or any other document, with
                respect to NewCo and Credit Bid Purchaser, no Person other than
                NewCo or Credit Bid Purchaser, as applicable (and their respective
                successors or assignees) has any obligation hereunder and no Person, or
                its Affiliates or its representatives, shall have any right of recovery
                under this Agreement or any other document against, and no personal
                liability under this Agreement or any other document shall attach to,
                NewCo’s or Credit Bid Purchaser’s former, current or future debt or
                equity financing sources, equity holders, controlling Persons, directors,
                officers, employees, general or limited partners, members, managers,
                Affiliates or agents, or any former, current or future equity holder,
                controlling Person, director, officer, employee, general or limited
                partner, member, manager, Affiliate or agent of any of the foregoing
                (collectively, each of the foregoing but not including the Parties, a
                “Non-Recourse Party”), whether by or through attempted piercing of
                the corporate, limited partnership or limited liability company veil, by
                or through a claim by or on behalf of any party against any Non-
                Recourse Party, by the enforcement of any assessment or by any legal
                or equitable proceeding, by virtue of any applicable law, whether in
                contract, tort or otherwise. Without limiting the foregoing, no past,
                present or future director, officer, employee, incorporator, member,
                partner, stockholder, Affiliate, agent, attorney or representative of
                NewCo or Credit Bid Purchaser or any of their respective Affiliates
                shall have any liability for any representations, warranties, obligations
                or liabilities of NewCo or the Credit Bid Purchaser under this
                Agreement for any claim based on, in respect of, or by reason of, the
                transactions contemplated hereby or the Backstop Commitment
                Agreement.




                                          27
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page87
                                                               87of
                                                                  of98
                                                                     98




                         Section 28. OTHER INTERPRETIVE MATTERS.

         (a) Unless otherwise expressly provided, for purposes of this Agreement, the
 following rules of interpretation shall apply: (i) when calculating the period of time
 before which, within which or following which any act is to be done or step taken
 pursuant to this Agreement, the date that is the reference date in calculating such
 period shall be excluded and, if the last day of such period is a non-Business Day, the
 period in question shall end on the next succeeding Business Day; (ii) any reference in
 this Agreement to $ shall mean U.S. dollars; (iii) all exhibits and schedules annexed
 hereto or referred to herein are hereby incorporated in and made a part of this
 Agreement as if set forth in full herein and any capitalized terms used in any Exhibit or
 Schedule but not otherwise defined therein shall be defined as set forth in this
 Agreement; (iv) words imparting the singular number only shall include the plural and
 vice versa; (v) the words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
 refer to this Agreement as a whole and not merely to a subdivision in which such
 words appear unless the context otherwise requires; (vi) the word “including” or any
 variation thereof means “including, without limitation” and shall not be construed to
 limit any general statement that it follows to the specific or similar items or matters
 immediately following it; (vii) the division of this Agreement into Sections and other
 subdivisions and the insertion of headings are for convenience of reference only and
 shall not affect or be utilized in construing or interpreting this Agreement; and (viii) all
 references in this Agreement to any “Section” are to the corresponding Section of this
 Agreement unless otherwise specified.

         (b) The parties hereto have participated jointly in the negotiation and drafting
 of this Agreement and, in the event an ambiguity or question of intent or interpretation
 arises, this Agreement shall be construed as jointly drafted by the parties hereto and no
 presumption or burden of proof shall arise favoring or disfavoring any party hereto by
 virtue of the authorship of any provision of this Agreement.

                                [Signature Page Follows]




                                            28
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page88
                                                                   88of
                                                                      of98
                                                                         98




        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
first written above.




                                      FIELDWOOD ENERGY INC.


                                      By:
                                      Name: Thomas R. Lamme
                                      Title: Senior Vice President and General Counsel




                [Signature Page to SLTL Backstop Commitment Agreement]
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page89
                                                               89of
                                                                  of98
                                                                     98




            [Backstop Party signature pages on file with the Debtors.]
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page90
                                                               90of
                                                                  of98
                                                                     98




                                                                 Schedule 1
                    Backstop Commitment Percentages
                          [LQWHQWLRQDOO\RPLWWHG]




                                     3
  Case
   Case20-33948
        20-33948 Document
                  Document1408-1 FiledinonTXSB
                           1410 Filed      05/28/21 in TXSB Page
                                                on 05/28/21 Page91
                                                                 91of
                                                                    of98
                                                                       98




                                                                   Schedule 2

                                     Debtor Entities

Dynamic Offshore Resources NS, LLC
Fieldwood Energy LLC
Fieldwood Energy Offshore LLC
Fieldwood Onshore LLC
Fieldwood SD Offshore LLC
Fieldwood Offshore LLC
FW GOM Pipeline, Inc.
GOM Shelf LLC
Bandon Oil and Gas GP, LLC
Bandon Oil and Gas, LP
Fieldwood Energy SP LLC
Galveston Bay Pipeline LLC
Galveston Bay Processing LLC




                                           4
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page92
                                                               92of
                                                                  of98
                                                                     98




                                Exhibit A

                          NewCo Entities Joinder




                                    5
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page93
                                                                   93of
                                                                      of98
                                                                         98




    NEWCO ENTITIES JOINDER TO BACKSTOP COMMITMENT AGREEMENT

       This Joinder (“Joinder”) to the SLTL Backstop Commitment Agreement, dated as of May
27, 2021 (as amended, supplemented or otherwise modified from time to time, the “Backstop
Commitment Agreement”), by and among the Company, the Backstop Parties and, upon
execution of this Joinder, [_____], a Delaware corporation (“NewCo”), [_____], a Delaware
limited liability company (“Credit Bid Purchaser” and together with NewCo, the “Joining
Parties”) is executed and delivered by the Joining Parties as of [●], 2021. Each capitalized term
used herein but not otherwise defined shall have the meaning set forth in the Backstop
Commitment Agreement.

        Section 1.    Agreement to be Bound. The Joining Parties hereby agree to and shall
become and be bound by all of the terms and conditions and subject to all commitments and
obligations, as applicable, of NewCo or the Credit Bid Purchaser, as applicable, under the
Backstop Commitment Agreement.

       Section 2.      Representations and Warranties of NewCo.

        (a)     Power and Authority. NewCo has the requisite corporate power and authority to
enter into, execute and deliver this Joinder and Backstop Commitment Agreement and, subject to
entry of the Commitment Approval Order, the Confirmation Order and consummation of the Plan,
to perform its obligations under this Joinder and the Backstop Commitment Agreement, including
to issue and sell, the Rights Offering Shares. NewCo has taken all necessary corporate action
required for the due authorization, execution, delivery and performance by it of this Joinder and
the Backstop Commitment Agreement.

         (b)     NewCo Authorized Capital. Upon the Effective Date, the authorized capital of
NewCo shall be consistent with the terms of the Plan and Disclosure Statement (as defined below)
and the issued and outstanding Rights Offering Shares shall be consistent with the terms of the
Plan and Disclosure Statement. Except as set forth in the Backstop Commitment Agreement or
New Organizational Documents (as defined in the Approved Plan), as applicable, upon the
Effective Date, NewCo will not be party to or otherwise bound by or subject to any outstanding
option, warrant, call, right, security, commitment, contract, arrangement or undertaking (including
any preemptive right) that (i) obligates NewCo to issue, deliver, sell or transfer, or repurchase,
redeem or otherwise acquire, or cause to be issued, delivered, sold or transferred, or repurchased,
redeemed or otherwise acquired, any units or shares of capital stock of, or other equity or voting
interests in, NewCo or any of its subsidiaries or any security convertible or exercisable for or
exchangeable into any units or shares of capital stock of, or other equity or voting interests in
NewCo or any of its subsidiaries, (ii) obligates NewCo to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, contract, arrangement or undertaking (iii)
restricts the transfer of any units or shares of capital stock of, or other equity interests in, NewCo
or (iv) relates to the voting of any units or other equity interests in NewCo.

        (c)    Issuance. Subject to entry of the Commitment Approval Order, the distribution of
the Subscription Rights and, subject to entry of the Confirmation Order and consummation of the
Plan, the sale and issuance of the Rights Offering Shares, including the New Equity Interests
subscribed for by the Backstop Parties in the Rights Offering, the Unsubscribed Shares and the

                                                  1
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page94
                                                                   94of
                                                                      of98
                                                                         98




shares issued pursuant to the Backstop Commitment Premium, will have been duly and validly
authorized and, when the Rights Offering Shares are issued and delivered against payment therefor
in the Rights Offering or to the Backstop Parties under the Backstop Commitment Agreement, will
be duly and validly issued and outstanding, fully paid, non-assessable and free and clear of all
taxes, liens, pre-emptive rights, rights of first refusal, subscription and similar rights, except as set
forth herein, and other than liens pursuant to applicable securities laws.

         (d)     No Conflict. Subject to entry of the Commitment Approval Order, the distribution
of the Subscription Rights, and, subject to entry of the Confirmation Order and consummation of
the Plan, the sale, issuance and delivery of the Rights Offering Shares upon exercise of the
Subscription Rights, the consummation of the Rights Offering, the sale, issuance and delivery of
the Unsubscribed Shares pursuant to the terms of the Backstop Commitment Agreement, and the
execution and delivery by NewCo of the Joinder and the Backstop Commitment Agreement and
compliance by NewCo with all of the provisions hereof and thereof and the consummation of the
transactions contemplated hereby and thereby: (i) will not conflict with or result in a breach or
violation of, any of the terms or provisions of, or constitute a default under (with or without notice
or lapse of time, or both), or result, except to the extent expressly provided in or contemplated by
the Plan, in the acceleration of, or the creation of any lien under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which NewCo or any of its subsidiaries
is a party or by which NewCo or any of its subsidiaries is bound or to which any of their properties
or assets is subject; (ii) will not result in any violation of the provisions of the organizational
documents of NewCo or any of its subsidiaries; and (iii) assuming the accuracy of the Backstop
Parties’ representations and warranties in Section 6 of the Backstop Commitment Agreement, will
not result in any violation of, or any termination or material impairment of any rights under, any
statute or any license, authorization, injunction, judgment, order, decree, rule or regulation of any
court or governmental agency or body having jurisdiction over NewCo or any of its subsidiaries
or any of their respective properties, except in any such case described in clause (i) or clause (iii),
as would not, individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

         (e)     Consents and Approvals. Subject to entry of the Commitment Approval Order, and
assuming the accuracy of the Backstop Parties’ representations and warranties in Section 6 of the
Backstop Commitment Agreement, no consent, approval, authorization, order, registration or
qualification of or with any court or governmental agency or body having jurisdiction over NewCo
or any of its subsidiaries is required for the distribution of the Subscription Rights, the sale,
issuance and delivery of the Rights Offering Shares upon exercise of the Subscription Rights, the
issuance, sale and delivery of Unsubscribed Shares to the Backstop Parties hereunder, the
consummation of the Rights Offering by NewCo and the execution and delivery by NewCo of this
Joinder and the Backstop Commitment Agreement and compliance by them with all of the
provisions hereof and thereof (including payment of the Indemnification Obligations and the
Transaction Expenses of the Backstop Parties as required herein) and the consummation of the
transactions contemplated hereby and thereby, except (i) the entry of the Confirmation Order, (ii)
filings, if any, pursuant to the HSR Act and the expiration or termination of all applicable waiting
periods thereunder or any applicable notification, authorization, approval or consent under any
other Antitrust Laws in connection with the transactions contemplated by the Backstop
Commitment Agreement, (iii) the filing of any other corporate documents in connection with the
transactions contemplated by the Backstop Commitment Agreement with applicable state filing
                                                   2
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page95
                                                                   95of
                                                                      of98
                                                                         98




agencies, (iv) such consents, approvals, authorizations, registrations or qualifications as may be
required under foreign securities laws, federal securities laws or state securities or Blue Sky laws
in connection with the offer and sale of the Rights Offering Shares, Unsubscribed Shares and the
Backstop Commitment Premium and (v) such consents, approvals, authorizations, registrations or
qualifications the absence of which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

        (f)     Form D and Blue Sky. NewCo shall timely file a Form D with the SEC with respect
to the Unsubscribed Shares, to the extent required under Regulation D of the Securities Act.
NewCo shall take such action as NewCo shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify for sale or issuance to the Backstop Parties the Unsubscribed Shares
under applicable securities and “blue sky” Laws of the states of the United States (or to obtain an
exemption from such qualification) and any applicable foreign jurisdictions. NewCo shall timely
make all filings and reports relating to the offer and sale of the Backstop Party Shares required
under applicable securities and “blue sky” Laws of the states of the United States following the
Effective Date. Following the Effective Date, NewCo shall pay all fees and expenses in connection
with satisfying its obligations under this Section 2(f).

        (g)    Share Legend. Each certificate evidencing the Unsubscribed Shares and shares
issued in respect of the Backstop Commitment Premium, and each certificate issued in exchange
for or upon the transfer of any such shares, shall be stamped or otherwise imprinted with a legend
(the “Legend”) in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED
ON [DATE OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

         In the event that any such shares are uncertificated, such shares shall be subject to a
restrictive notation substantially similar to the Legend in the stock ledger or other appropriate
records maintained by NewCo or its agent and the term “Legend” shall include such restrictive
notation.

     Section 3.   Governing Law. For the avoidance of doubt, Section 22 of the Backstop
Commitment Agreement shall apply to this Joinder mutatis mutandis.

        Section 4.      Notice. All notices and other communications given or made pursuant to
this Joinder or the Backstop Commitment Agreement shall be sent to Joining Parties at the
addresses set forth in signature pages hereto.

        Section 5.      No Recourse. Notwithstanding anything that may be expressed or implied
in this Joinder or any other document, with respect to NewCo or the Credit Bid Purchaser, no
Person other than NewCo or the Credit Bid Purchaser, as applicable (and their respective
successors or assignees) has any obligation hereunder and no Person, or its Affiliates or its
representatives, shall have any right of recovery under this Joinder or any other document against,

                                                 3
    Case
     Case20-33948
          20-33948 Document
                    Document1408-1 FiledinonTXSB
                             1410 Filed      05/28/21 in TXSB Page
                                                  on 05/28/21 Page96
                                                                   96of
                                                                      of98
                                                                         98




and no personal liability under this Joinder or any other document shall attach to, NewCo’s or the
Credit Bid Purchaser’s former, current or future debt or equity financing sources, equity holders,
controlling Persons, directors, officers, employees, general or limited partners, members,
managers, Affiliates or agents, or any former, current or future equity holder, controlling Person,
director, officer, employee, general or limited partner, member, manager, Affiliate or agent of any
of the foregoing (collectively, each of the foregoing but not including the Parties, a “Non-Recourse
Party”), whether by or through attempted piercing of the corporate, limited partnership or limited
liability company veil, by or through a claim by or on behalf of any party against any Non-
Recourse Party, by the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any applicable law, whether in contract, tort or otherwise. Without limiting the foregoing,
no past, present or future director, officer, employee, incorporator, member, partner, stockholder,
Affiliate, agent, attorney or representative of NewCo, the Credit Bid Purchaser or any of their
respective Affiliates shall have any liability for any representations, warranties, obligations or
liabilities of NewCo or the Credit Bid Purchaser under this Joinder for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby or the Backstop Commitment
Agreement.



                                    [Signature Pages Follow]




                                                 4
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page97
                                                               97of
                                                                  of98
                                                                     98




        IN WITNESS WHEREOF, NewCo has caused this Joinder to be executed as of
the date first written above.

[NewCo]


By:
Name:
Title:


Notice Address:
[●]

Fax: [●]

Attention: [●]

Email: [●]
Case
 Case20-33948
      20-33948 Document
                Document1408-1 FiledinonTXSB
                         1410 Filed      05/28/21 in TXSB Page
                                              on 05/28/21 Page98
                                                               98of
                                                                  of98
                                                                     98




       IN WITNESS WHEREOF, Credit Bid Purchaser has caused this Joinder to be
executed as of the date first written above.

[Credit Bid Purchaser]


By:
Name:
Title:


Notice Address:
[●]

Fax: [●]

Attention: [●]

Email: [●]
